 



Exhibit 10.41
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
BiTE Research Collaboration Agreement
     This BiTE Research Collaboration Agreement (“Agreement”) is made and
entered into effective as of June 6, 2003 (the “Effective Date”), by and between
Micromet AG, having its principal place of business at Staffelseestrasse 2,
81477, Munich, Germany (“Micromet”), and MedImmune, Inc., having its principal
place of business at 35 W. Watkins Mill Road, Gaithersburg, MD 20878
(“MedImmune”). Micromet and MedImmune each may be referred to herein
individually as a “Party,” or collectively as the “Parties.”
Recitals
     A. Micromet is a biotechnology company that has developed the BiTE product
platform, which is useful for the development of antibody-based pharmaceutical
products.
     B. MedImmune is a biotechnology company with experience in the development
and commercialization of pharmaceutical products.
     C. MedImmune desires to develop pharmaceutical products that target certain
antigens using Micromet’s BiTE product platform.
     D. Micromet and MedImmune desire to collaborate on the development and
commercialization of BiTE products binding to antigens designated by MedImmune
that are proprietary to MedImmune or in the public domain.
     In consideration of the foregoing premises and the mutual promises and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
Agreement
1. Definitions
     When used in this Agreement, capitalized terms will have the meanings as
defined below and throughout this Agreement.
     1.1 “Affiliate” means a legal entity that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with a Party. For purposes of this definition only, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means (a) the possession, directly or indirectly, of the power to direct the
management or policies of a legal entity, whether through the ownership of
voting securities or by contract relating to voting rights or corporate
governance, or (b) the ownership, directly or indirectly, of more than 50% of
the voting securities or other ownership interest of a legal entity; provided,
however, that if local law restricts foreign ownership, control will be
established by direct or indirect ownership of the maximum ownership percentage
that may, under such local law, be owned by foreign interests.

1



--------------------------------------------------------------------------------



 



     1.2 “Applicable Law” means the laws, rules, and regulations, including any
statutes, rules, regulations, or other requirements, that may be in effect from
time to time and that apply to the development, manufacture, registration, and
marketing of Collaboration Product in the United States and the European Union
and its member states, including any such statutes, rules, regulations, or other
requirements of the FDA and the EMEA. If MedImmune is manufacturing
Collaboration Product for sale in Japan, the term “Applicable Law” will be
deemed to include the laws, rules, and regulations, including any rules,
regulations, or other requirements of the Ministry of Health, Labor and Welfare
and any other Japanese regulatory authorities, that may be in effect from time
to time and apply to the development, manufacture, registration, and marketing
of Collaboration Product in Japan.
     1.3 “Approved Collaboration Product” means a Collaboration Product selected
by the JDC pursuant to Section 4.1.1 for further development in a pre-clinical
development program.
     1.4 “BiTE Molecule” means a polypeptide comprising a bi-specific Single
Chain Antibody binding to T-cells.
     1.5 “BiTE Product” means any composition or formulation containing a BiTE
Molecule.
     1.6 “BLA” means a Biologics License Application filed with the FDA in
conformance with applicable laws and regulations.
     1.7 “cGMP” means current Good Manufacturing Practices as contained in 21
CFR Parts 210 and 211 as amended from time to time, and the equivalent
Applicable Laws in jurisdictions outside the United States.
     1.8 “Clinical Trial Materials” means Collaboration Product formulated in
accordance with applicable specifications, and placebo of such formulations, for
administration to patients in clinical trials.
     1.9 “Collaboration Product” means any composition or formulation containing
a BiTE Molecule binding to a Collaboration Target.
     1.10 “Collaboration Target” means any Target selected by MedImmune pursuant
to Section 2 that becomes a Collaboration Target pursuant to Section 2.2.2.
     1.11 “Collaboration Technology” means Joint Collaboration Technology,
MedImmune Collaboration Technology and Micromet Collaboration Technology.
     1.12 “Commercial Process” means a commercial scale manufacturing process
for a Collaboration Product that is compliant with all Applicable Laws.
     1.13 “Commercialization” means the marketing, promotion, advertising,
selling or distribution of a pharmaceutical product in a country after Marketing
Approval has been obtained in such country for such product. The term
“Commercialize” has a correlative meaning.
     1.14 “Commercially Reasonable Efforts” means those efforts consistent with
the exercise of prudent scientific and business judgment, as applied by a Party
to the development of its own research or development projects at a similar
stage of development or Commercialization of pharmaceutical products of similar
market potential and market size, at a similar stage in the product life cycle,
taking into account the

2



--------------------------------------------------------------------------------



 



risk of development or Commercialization of the product, the cost-effectiveness
of efforts or resources, the competitiveness of alternative products that are or
are expected to be in the marketplace, the scope and duration of patent rights
or other proprietary rights related to the product, the profitability of the
product and alternative products and other relevant commercial factors.
     1.15 “Control” and, with correlative meaning, the term “Controlled,” means,
with respect to any Patent, Know-How, or other intellectual property right of a
Party, the ability to grant the other Party access, a license or a sublicense
(as applicable) or right to use such Patent, Know-How, or intellectual property
right as provided in this Agreement without violating the terms of any agreement
or other arrangement with any Third Party existing at the time such Party would
be required under this Agreement to grant the other Party such access, license,
sublicense or right of use.
     1.16 “Co-Promotion Option” has the meaning set forth in Section 5.1.
     1.17 “Development Activities” means any activities to be performed in
connection with the development of Collaboration Product pursuant to a
Development Plan, including any in vitro or in vivo studies, clinical studies in
humans, and the preparation and filing of BLAs and MAAs.
     1.18 “Development Cost” means the aggregate amount of costs incurred by
MedImmune in research and development of a Collaboration Product, including
Commercial Process development and regulatory filing costs as determined in a
reasonable manner consistent with MedImmune’s normal internal cost accounting
practices and in accordance with generally accepted accounting principles,
consisting of: (i) [***], (ii) [***], (iii) [***], and [***], (iv) [***].
     1.19 “Development Plan” has the meaning set forth in Section 3.2.4.
     1.20 “EMEA” means the European Medicines Evaluation Agency and any
successor agency thereof.
     1.21 “Europe” means the countries located in Europe and including the
Russian Federation and Turkey.
     1.22 “Excluded Target” has the meaning set forth in Section 2.2.1.
     1.23 “FDA” means the United States Food and Drug Administration, and any
successor agency thereof.
     1.24 “FTE” means the equivalent of a total of [***] per year of scientific
or technical work on or directly related to the execution or implementation of a
Research Plan or a Development Plan or other tasks to be performed under this
Agreement, carried out by a qualified employee of a Party, except to the extent
included in [***]. Scientific or technical work includes performing research,
experimental laboratory work, developing manufacturing processes for
Collaboration Products, conducting pre-clinical and clinical development of
Collaboration Products, recording and writing up results, reviewing literature
and references, holding scientific discussions, and attending conferences in the
relevant field.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------



 



     1.25 “FTE Rate” means US$[***] per FTE per annum for MedImmune, and €[***]
per FTE per annum for Micromet, which amount includes, for each FTE, [***]),
[***], [***] and [***].
     1.26 “Fully-Burdened Manufacturing Cost” means the consolidated fully
burdened cost incurred by MedImmune in the manufacture of Collaboration Product,
consisting of: (i) [***]; (ii) [***]; (iii) [***], excluding any [***]; (iv) a
charge for [***]; (v) [***] costs; (vi) a charge for [***]; and (vii) charges
for [***]; and (viii) [***] that are paid to a [***] with respect to [***]; in
each of the above cases to the extent reasonably allocable to the manufacture of
Collaboration Product as determined in accordance with United States generally
accepted accounting principles as applied by MedImmune consistently for all its
products. To the extent that manufacturing of Collaboration Product or any
component thereof is performed for MedImmune by a Third Party, amounts paid by
MedImmune to such Third Party in connection with the manufacturing of
Collaboration Product or any component thereof, excluding any process
development amortization costs paid to such Third Party, will be added to the
aggregate amount of the foregoing items (i) through (viii).
     1.27 “IND” means an Investigational New Drug Application filed with the
FDA.
     1.28 “Independent MedImmune Technology” means any Patent or Know-How, other
than Collaboration Technology, that (a) is Controlled by MedImmune or its
Affiliates at any time during the Term, and (b) claims or covers the
composition, use, or manufacture of Collaboration Product, or compounds or
materials used or employed in the manufacture or use thereof or, in the case of
Know-How, is useful with respect to any of the foregoing.
     1.29 “Independent Micromet Technology” means: (a) any Know-How (i) that, as
of the Effective Date, has been used or is being used by Micromet with respect
to research, development, or production of Collaboration Products, or (ii) that
is Controlled by Micromet at any time during the Term, in each case to the
extent that such Know-How is useful with respect to the research, development,
or production of Collaboration Products; and (b) any Patent (i) that is owned by
or licensed to Micromet as of the Effective Date, (ii) that becomes owned by
Micromet at any time during the Term, except to the extent that such Patent is
acquired from a Third Party under terms that prevent Micromet from granting the
licenses contemplated herein, or (iii) that is licensed to Micromet by a Third
Party under an agreement entered into after the Effective Date and as to which
Micromet has the right to grant the sublicenses contemplated herein, and in each
of the foregoing cases only to the extent that such Patent claims or covers a
Collaboration Product or the manufacture or use thereof or compounds or
compositions used or employed in the manufacture or use of a Collaboration
Product. Independent Micromet Technology includes the Patents listed in Exhibits
A-1 and A-2.
     1.30 “JDC” has the meaning set forth in Section 3.1.1.
     1.31 “Joint Collaboration Technology” means any Patents and Know-How made
or generated jointly by employees, Third Party agents or independent contractors
of both Parties or their Affiliates during the course of, in furtherance of, and
as a direct result of such employees, agents or independent contractors
performing an activity pursuant to this Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4



--------------------------------------------------------------------------------



 



     1.32 “JPT” has the meaning set forth in Section 3.2.1.
     1.33 “JPT Leader” has the meaning set forth in Section 3.2.1.
     1.34 “Know-How” means (a) any scientific or technical information, results
and data of any type whatsoever, in any tangible or intangible form whatsoever,
including databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, medicinal chemistry, biological, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, stability data, studies and procedures, and manufacturing process
and development information, results and data, and (b) any biological, chemical,
or physical materials.
     1.35 “Licensed Technology” means the Independent Micromet Technology, the
Micromet Collaboration Technology, and Micromet’s rights and interest in Joint
Collaboration Technology.
     1.36 “MAA” means a marketing approval application filed with the EMEA, and
any corresponding applications in countries or territories other than the
European Union and the United States.
     1.37 “Major European Markets” means [***] and [***].
     1.38 “Marketing Approval” means the approval of a BLA or MAA, and any
pricing and reimbursement approvals to the extent required by Applicable Law
prior to the marketing and sale of pharmaceutical products in a country.
     1.39 “MedImmune Collaboration Technology” means any Patents and Know-How,
other than MedImmune Process Technology, made or generated solely by employees,
or Third Party agents or independent contractors of MedImmune or its Affiliates
during the course of, in furtherance of, and as a direct result of such
employees, agents or independent contractors performing an activity pursuant to
this Agreement.
     1.40 “MedImmune Process Technology” means any Patents and Know-How made or
generated solely by employees, Third Party agents or independent contractors of
MedImmune or its Affiliates during the course of, in furtherance of, and as a
direct result of such employees, agents or independent contractors performing an
activity pursuant to this Agreement, in each case that is useful for the
manufacture of a Collaboration Product.
     1.41 “Micromet Collaboration Technology” means any Patents and Know-How
made or generated solely by employees, Third Party agents or independent
contractors of Micromet or its Affiliates during the course of, in furtherance
of, and as a direct result of such employees, agents or independent contractors
performing an activity pursuant to this Agreement.
     1.42 “Net Profits” has the meaning as defined in Exhibit B.
     1.43 “Net Sales” means the gross amount invoiced to Third Parties or
received from Third Parties without prior invoice by a Party, its Affiliates, or
any of their sublicensees for the sale of a Collaboration
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

5



--------------------------------------------------------------------------------



 



Product, less: (a) trade, quantity and cash discounts allowed; (b) commissions,
discounts, refunds, rebates (including federal, state or local government
rebates), chargebacks, retroactive price adjustments, all to the extent allowed;
(c) refunds or credits for actual returns of a Collaboration Product; (d) any
tax imposed on the production, sale, delivery or use of a Collaboration Product,
including, without limitation, sales, use, excise or value added taxes, other
than income taxes; (e) freight and insurance costs included in the gross amount
invoiced; (f) a reasonable allowance for distribution expenses; and (g) actual
write-offs of uncollectible accounts receivable. Such amounts will be determined
from the books and records of the applicable Party, Affiliate, or sublicensee in
accordance with United States generally accepted accounting principles as
applied by such entity consistently across its products. “Net Sales” excludes
any amounts invoiced or received in connection with any transfers of a
Collaboration Product between a Party and its Affiliates or their sublicensees
who have the right to Commercialize a Collaboration Product.
     1.44 “Non-Proprietary Target” means a Target that is not a Proprietary
Target.
     1.45 “Patents” means (a) all patents and patent applications in any country
or supranational jurisdiction, and (b) any provisionals, substitutions,
divisions, continuations, continuations in part, reissues, renewals,
registrations, confirmations, reexaminations, extensions, supplementary
protection certificates and the like, of any such patents or patent
applications.
     1.46 “Phase I Clinical Trial” means, as to a specific Collaboration
Product, the first controlled and lawful study in humans of the safety of such
Collaboration Product, which is prospectively designed to generate sufficient
data (if successful) to commence a Phase II Clinical Trial of such Collaboration
Product, as further defined in Federal Regulation 21 C.F.R. 312.21, or
corresponding Applicable Laws outside the United States.
     1.47 “Phase II Clinical Trial” means, as to a specific Collaboration
Product, a controlled and lawful study in humans of the safety, dose ranging and
efficacy of such Collaboration Product, which is prospectively designed to
generate sufficient data (if successful) to commence a Pivotal Trial of such
Collaboration Product, as further defined in Federal Regulation 21 C.F.R.
312.21, or corresponding Applicable Laws outside the United States.
     1.48 “Pivotal Trial” means a clinical trial that is of size and design
agreed to by the FDA that is appropriate to establish that a pharmaceutical
product is safe and effective for its intended use, to define warnings,
precautions and adverse reactions that are associated with the pharmaceutical
product in the dosage range to be prescribed, and to support Marketing Approval
of such pharmaceutical product or label expansion of such pharmaceutical
product.
     1.49 “Proprietary Target” means any Target (a) that is set forth on
Exhibit C, or (b) as to which, at the time of receipt of a Selection Notice for
such Target, a BiTE Molecule binding to such Target, or use of such a BiTE
Molecule, is subject to issued Patents or patent applications that: (i) are
owned or exclusively licensed by MedImmune, (ii) in the case of patent
applications, have been submitted to the European Patent office or filed under
the Patent Cooperation Treaty designating Europe, (iii) in the case of issued
Patents, have at least [***] of patent protection remaining on one or more
claims of such Patents, and (iv) would reasonably be expected to exclude
Micromet from developing and Commercializing a BiTE Product against such Target
in Europe.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6



--------------------------------------------------------------------------------



 



     1.50 “Qualified Sales Force” means, with respect to a Collaboration Product
in a country, a sales organization for such Collaboration Product capable of
covering the target audience for such Collaboration Product in such country to
the lesser of: (a) [***]% of such target audience, and (b) the percentage of the
[***] that is [***] of such Collaboration Product in such country.
     1.51 “Research Plan” has the meaning as defined in Section 3.2.3.
     1.52 “Single Chain Antibody” means a single chain polypeptide having a
binding affinity for one or more Targets, and comprising: (a) a first
polypeptide segment having a light chain variable region, (b) a second
polypeptide segment having a heavy chain variable region, and (c) at least one
peptide linker linking the first and second polypeptide segments into a single
chain polypeptide.
     1.53 “Target” means a cell-surface antigen.
     1.54 “Technology Acquisition Agreement” means any agreement entered into
before or after the Effective Date between a Party and a Third Party under which
such Party is granted a license to or is assigned (a) any of such Third Party’s
Patents that claim the composition, use, or manufacture of Collaboration
Product, or (b) any of such Third Party’s Know-How that covers or is useful with
respect to the composition, use, or manufacture of Collaboration Product. The
Technology Acquisition Agreements of Micromet that exist as of the Effective
Date are listed in Exhibit D.
     1.55 “Technology Acquisition Payments” means license fees, milestone
payments, or royalties payable by a Party to a Third Party under any Technology
Acquisition Agreement in connection with the development or Commercialization of
a Collaboration Product.
     1.56 “Territory” means all countries of the world, except that with respect
to Collaboration Products that bind to a Non-Proprietary Target, the Territory
means all countries of the world except the countries in Europe.
     1.57 “Third Party” means any entity other than Micromet, MedImmune or their
respective Affiliates.
     1.58 “Upstream Licensor” means Micromet’s licensor of the [***] Patent.
     1.59 “Valid Claim” means an issued claim of an issued patent that has not
(a) expired or been canceled, (b) been declared invalid by a decision of a court
or other appropriate body of competent jurisdiction that has not been appealed
or that is not appealable, (c) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise, or (d) been abandoned or disclaimed.
     1.60 “[***] Patent” means the patent listed in Exhibit E.
2. Selection of Collaboration Targets
     2.1 Identification of Targets by MedImmune.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

7



--------------------------------------------------------------------------------



 



          2.1.1 Selection Notice. During the period beginning on the Effective
Date and ending [***] after Micromet initiates work under Section 4.1.1 with
respect to the first Collaboration Target (the “Selection Period”), MedImmune
has the right to provide Micromet written notice of specific Targets with
respect to which MedImmune wishes to commence the development of a BiTE
Molecule. Each such notice (a “Selection Notice”) will set forth a detailed
description of the Target, including any Patents of MedImmune or Patents of
Third Parties known to MedImmune that may claim such Target or the use thereof
or antibodies against such Target, as well as a description of whether such
Target, in MedImmune’s estimation, is a Proprietary Target or a Non-Proprietary
Target. The Selection Period may be extended by successive [***] periods upon
mutual agreement of the Parties no later than 30 days prior to the expiration of
the original Selection Period or any extension thereof. MedImmune agrees to
provide a Selection Notice within [***] from the Effective Date and, if
MedImmune fails to do so, as the sole and exclusive remedy for such failure,
Micromet may terminate this Agreement.
          2.1.2 Target Limitation. MedImmune may provide a Selection Notice for
Proprietary Targets until [***] such Proprietary Targets have become
Collaboration Targets as provided for in Section 2.2. Except with the prior
written consent of Micromet, MedImmune’s right under Section 2.1.1 to provide
Selection Notices for Targets will expire at the time when a total of [***]
Targets have become Collaboration Targets pursuant to Section 2.2. In the event
that there is a change in Target status under Section 2.2.3, MedImmune will have
the right to select such Target even if MedImmune has selected the maximum
number of Targets under this Section 2.1.2.
     2.2 Gatekeeping Process.
          2.2.1 Exclusion Criteria. Upon receipt of a Selection Notice, Micromet
will within [***] days determine whether the Target described in such Selection
Notice is the same as: (a) any Target set forth on Exhibit F; (b) any Target
that, at such time, is part of a development program conducted at Micromet that
has been approved by Micromet’s Project Monitoring Committee; (c) any Target for
which at such time Micromet has granted a Third Party the exclusive right to
develop or Commercialize a BiTE Product that binds to such Target; or (d) any
Target for which Micromet at such time is in good faith discussions with a Third
Party respecting an agreement to grant such Third Party an exclusive right to
develop, co-develop with Micromet, or Commercialize a BiTE Product that binds to
such Target (each such Target described in (a), (b), (c), and (d) above an
“Excluded Target”).
          2.2.2 Notification by Micromet. If a Target described in a Selection
Notice is an Excluded Target, then Micromet will notify MedImmune in writing of
the grounds for the exclusion during the [***] period described above. If a
Target described in a Selection Notice is not an Excluded Target, then Micromet
will notify MedImmune in writing thereof during the [***] period described
above, and such Target will become a Collaboration Target upon dispatch of such
notice to MedImmune or upon the failure of Micromet to provide any notice during
such [***] period. For each Target that becomes a Collaboration Target under
this Section 2.2.2, Micromet will provide notice to MedImmune of Micromet’s
determination as to whether such Collaboration Target is a Proprietary Target.
Each such notice will include reasonable documentation supporting Micromet’s
determination. If the Parties fail to agree as to whether a Collaboration Target
is a Proprietary Target (including, without limitation, due to a disagreement as
to whether one or more claims in a patent application would reasonably be
expected to be granted),
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

8



--------------------------------------------------------------------------------



 



MedImmune will have the right to submit such issue to arbitration under
Section 22.4. If a Target described in a Selection Notice as a Proprietary
Target is, as the result of arbitration, judged not to be a Proprietary Target,
then MedImmune may withdraw such Target from selection and such Target will be
treated for the purposes of the limits set forth in Section 2.1.2 as if
MedImmune had not submitted a Selection Notice for such Target.
          2.2.3 Change of Target Status.
               (a) If a Target designated an Excluded Target pursuant to
Section 2.2.1 becomes available for selection as a Collaboration Target in that
the circumstance of Section 2.2.1 that caused the Target to become an Excluded
Target no longer exists, then as of such date, such Target will no longer be
deemed an Excluded Target under Section 2.2.1, Micromet will promptly notify
MedImmune of such availability, and MedImmune may thereafter tender a Selection
Notice with respect to such Target as provided in Section 2.1.1.
               (b) If with respect to a Target designated an Excluded Target
pursuant to Section 2.2.1(d) Micromet does not execute an agreement under which
a Third Party is granted an exclusive right to develop, co-develop with
Micromet, or Commercialize a BiTE Product that binds to such Excluded Target
within [***]s following such designation, then, as of the expiration of such
[***] period, such Target will no longer be deemed an Excluded Target under
Section 2.2.1(d), Micromet will promptly notify MedImmune thereof, and MedImmune
may thereafter tender a Selection Notice with respect to such Target as provided
in Section 2.1.1.
3. Collaboration Governance for Collaboration Products
     3.1 Joint Development Committee.
          3.1.1 Establishment of the JDC. Promptly after the first Target
becomes a Collaboration Target pursuant to Section 2, the Parties will establish
a joint development committee (the “JDC”), which will oversee the research and
development of Collaboration Products under this Agreement. Each Party will
appoint two employees to serve as its representatives on the JDC. From time to
time, Micromet and MedImmune each may substitute any of its representatives on
the JDC. The JDC will meet in person not less than once every calendar semester.
Each Party will bear its own costs associated with holding and attending such
meetings. Subject to the provisions of this Section 3, the JDC will establish
its own procedural rules for its operation.
          3.1.2 Tasks of the JDC. The JDC will: (a) select Approved
Collaboration Products for preclinical development from BiTE Molecules
constructed by Micromet pursuant to Section 4.1.1; (b) review and approve the
Research Plan for each Approved Collaboration Product and any updates or
amendments thereto proposed by the JPT; (c) prior to the filing of the first IND
for any Approved Collaboration Product, determine the indications to be pursued
in the clinical development of such products; (d) review and approve the
Development Plan for each Approved Collaboration Product and any updates or
amendments thereto proposed by the JPT; (e) review the product lifecycle plans
for Approved Collaboration Products, including indication and label expansions,
new dosage forms, and new formulations or delivery systems; and (f) take such
other actions as are expressly delegated to the JDC in this Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

9



--------------------------------------------------------------------------------



 



          3.1.3 JDC Meetings. Each Party will designate one of its
representatives on the JDC as a co-chairperson. The co-chairpersons will be
responsible for organizing the meetings of the JDC and for setting the agenda of
the meetings. An agenda will be agreed upon by the co-chairpersons and be
distributed to the Parties no less than one week before any JDC meeting. Upon
prior written notice to the other Party, a Party may, in its discretion, invite
non-voting employees, consultants or advisors (which consultants and advisors
will be under an obligation of confidentiality no less stringent than the terms
set forth in Section 15) to attend any meeting of the JDC. Each meeting of the
JDC will include at least one representative from each Party.
          3.1.4 Meeting Minutes. Minutes will be kept of all JDC meetings by the
hosting Party and sent to all members of the JDC for review and approval within
7 days after each meeting. Minutes will be deemed approved unless any member of
the JDC objects to the accuracy of such minutes by providing written notice to
the other members of the JDC within 14 days of receipt of the minutes. In the
event of any such objection that is not resolved by mutual agreement of both
co-chairpersons, such minutes will be amended to reflect such unresolved
dispute.
          3.1.5 Decision Making.
               (a) The JDC will take action by unanimous consent of its members,
with each representative having a single vote, or by a written resolution signed
by all of the representatives.
               (b) If the JDC is unable to reach unanimous consent on a
particular matter, then the matter will be referred to the Chief Executive
Officers the Parties who will use good faith efforts to resolve such matter. If
such officers fail to resolve such matter, then the [***] of [***] will finally
decide the issue, except that if such matter is primarily related to Micromet’s
activities to be performed for the development in Europe of an Approved
Collaboration Product that binds to a Non-Proprietary Target, the [***] of [***]
will finally decide the issue.
               (c) Notwithstanding the provisions in this Section 3.1.5 above,
if the matter concerns a dispute regarding the interpretation of this Agreement,
the performance or alleged nonperformance of a Party’s obligations under this
Agreement, or any other alleged breach of this Agreement, such matter will be
decided in accordance with the terms of Section 22.4.
               (d) The JDC will not have any power to amend this Agreement and
will have only such powers as are specifically delegated to it under this
Agreement. Without limiting the preceding sentence, the Parties understand and
agree that the JDC has no decision-making authority with respect to
Commercialization of any Approved Collaboration Product.
     3.2 Joint Project Team.
          3.2.1 Establishment of the JPT. Promptly after the Effective Date, the
JDC will establish a joint project team consisting of an adequate number of
employees of both Parties that will be responsible for managing the execution of
each Development Plan (the “JPT”). Each Party will designate one of its JPT
members as the co-leader of the JPT (each, a “JPT Leader”). The JPT Leaders may,
in their
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

10



--------------------------------------------------------------------------------



 



discretion, create sub-teams of the JPT for the purpose of carrying out specific
tasks provided for in a Development Plan.
          3.2.2 Decision Making. The JPT will act by unanimous consent of its
members or by a written resolution signed by both JPT Leaders. If the JPT is
unable to reach unanimous consent on a particular matter, either JPT Leader may
refer such matter to the JDC for resolution.
          3.2.3 Research Plan. Promptly after a Target becomes a Collaboration
Target pursuant to Section 2.2.2, the JPT will prepare a plan for the
construction of BiTE Molecules binding to the Collaboration Target, and the
pre-clinical development of Approved Collaboration Products binding to such
target up to and including the filing of an IND for such products (each such
plan a “Research Plan”). Each such Research Plan will provide for Micromet to
construct the BiTE Molecules and, if applicable, to perform any re-engineering
thereof, and will include a detailed set of features or specifications for such
BiTE Molecules. Each Research Plan will include a budget of the costs and
expenses to be incurred by the Parties and their subcontractors in the
performance of the tasks and activities described in such Research Plan, as well
as a description of the preclinical proof of concept criteria described in
clause (1) of the table set forth in Section 13.1. Any changes to the Research
Plan, including changes to the target dates included in the Research Plan or the
budget, will be discussed in the JPT. The JPT will update the Research Plan for
approval by the JDC from time to time, but in any case at least semi-annually.
          3.2.4 Development Plan. Promptly after the decision of the JDC to file
an IND for a particular Approved Collaboration Product, the JPT will develop the
clinical development strategy and prepare a plan for the clinical development
through the filing of Marketing Approvals for such Approved Collaboration
Product in the Major European Markets, the United States and Japan (each such
plan a “Development Plan”). Each Development Plan will include a budget of the
costs and expenses to be incurred by the Parties and their subcontractors in the
performance of the tasks and activities described in such Development Plan. Any
changes to a Development Plan, including changes to the target dates included in
the Development Plan or the budget, will be discussed in the JPT. The JPT will
update each Development Plan for approval by the JDC from time to time, but in
any case at least semi-annually.
          3.2.5 Reporting. Within [***] after the end of each calendar quarter
and at least one week prior to any JDC meeting, the JPT Leaders will provide to
the JDC a written progress report, which will describe the progress made in the
execution of the Research Plans and Development Plans since the last such
report. In addition to the progress reports provided hereunder, it is
contemplated that the Parties and the JPT Leaders will maintain informal
communications through the JDC on their day-to-day activities under this
Agreement.
          3.2.6 Agendas; Meetings; Minutes. The JPT Leaders will be responsible
for organizing the meetings of the JPT and for setting the agenda of the
meetings. An agenda will be agreed upon by the JPT Leaders and distributed to
the Parties no less than one week before any JPT meeting. Minutes will be kept
of all JPT meetings by the hosting Party and sent to all members of the JPT for
review and approval within 7 days after each meeting. Minutes will be deemed
approved unless any member of the JPT objects to the accuracy of such minutes by
providing written notice to the other members of the JPT within 14 days
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

11



--------------------------------------------------------------------------------



 



of receipt of the minutes. In the event of any such objection that is not
resolved by mutual agreement of both JPT Leaders, such minutes will be amended
to reflect such unresolved dispute.
4. Research and Development of Collaboration Products
4.1 Preclinical Research and Development.
          4.1.1 No later than [***] after the approval of each Research Plan by
the JDC, Micromet will commence with the construction of BiTE Molecules, and
will be responsible for creating BiTE Molecules that meet the specifications
contained in such Research Plan. Micromet will present the JDC with any BiTE
Molecules meeting the applicable criteria, and the JDC may select one or more of
such BiTE Molecules as an Approved Collaboration Product for further development
in a pre-clinical development program as further described in the applicable
Research Plan. Micromet will not be obligated to initiate work under more than
one Research Plan during any [***] period.
          4.1.2 Each Party will use Commercially Reasonable Efforts to perform
the tasks assigned to it in each Research Plan with respect to the preparation
of an IND filing for the applicable Approved Collaboration Product.
     4.2 Clinical Development of Collaboration Products binding to Proprietary
Targets. With respect to the development of any Approved Collaboration Product
binding to a Proprietary Target, and as set forth in greater detail in each
applicable Development Plan, as between Micromet and MedImmune, MedImmune will
have the sole right to (a) perform any Development Activities necessary to
enable the filing of a BLA and MAAs in the indications set forth in the
applicable Development Plan in the Territory, and (b) file and prosecute such
BLA and MAAs through the grant of Marketing Approval for such Approved
Collaboration Product in the Territory. Without limiting the foregoing, Micromet
will not conduct any clinical trial for an Approved Collaboration Product
binding to a Proprietary Target without MedImmune’s express, prior, written
consent.
     4.3 Clinical Development of Collaboration Products binding to
Non-Proprietary Targets.
          4.3.1 With respect to the development of any Approved Collaboration
Product binding to a Non-Proprietary Target, and as set forth in greater detail
in each applicable Development Plan, as between Micromet and MedImmune,
MedImmune will have the sole right to: (i) perform any Development Activities
necessary to enable the filing of a BLA and the MAAs in the indications set
forth in the applicable Development Plan in countries outside of Europe;
(ii) file and prosecute such BLA and MAAs through the grant of Marketing
Approval for such Approved Collaboration Product in countries outside of Europe;
and (iii) perform any Development Activities provided for in the Development
Plan for the development of the applicable Approved Collaboration Product in
Europe up to and including the completion of Phase I Clinical Trials, if any.
MedImmune will not conduct any clinical trial in Europe for an Approved
Collaboration Product binding to Non-Proprietary Targets after the completion of
Phase I Clinical Trials for such Approved Collaboration Product without
Micromet’s express, prior, written consent. Micromet will not conduct any
clinical trial in the Territory for Approved Collaboration Products binding to
Non-Proprietary Targets without MedImmune’s express prior written consent.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

12



--------------------------------------------------------------------------------



 



          4.3.2 With respect to the development of any Approved Collaboration
Product binding to a Non-Proprietary Target, Micromet or its designees will
perform any Development Activities in addition to those performed by MedImmune
pursuant to Section 4.3.1 above as may be necessary to obtain Marketing Approval
for such Approved Collaboration Product in Europe. Micromet will not conduct any
clinical trial for such Approved Collaboration Products in countries outside of
Europe without MedImmune’s express, prior, written consent.
          4.3.3 The Parties will continuously inform each other of their
Development Activities with respect to any Approved Collaboration Product
binding to a Non-Proprietary Target that is developed by Micromet pursuant to
Section 4.3.2 above, through their interactions in the JPT and through progress
reports submitted to the JDC. Upon the reasonable request of a Party, the other
Party will provide the requesting Party with copies of clinical trial protocols,
preliminary reports and final reports of any clinical studies performed by such
other Party, and any other information or data Controlled by such other Party
relating to such product.
          4.3.4 Each Party hereby grants to the other Party (the “Passive
Party”) the right to use and reference: (a) any non-clinical data, clinical data
(including raw data, safety data, and efficacy data), and clinical trial
protocols relating to any Approved Collaboration Product binding to a
Non-Proprietary Target, (b) any INDs, BLAs, MAAs, other regulatory filings, and
Marketing Approvals for any such Approved Collaboration Product, and (c) any
correspondence with any regulatory authorities relating to any such Approved
Collaboration Product; in each case, as generated, developed or received by or
on behalf of the granting Party in the course of the performance of this
Agreement, and in each case, for the development of Approved Collaboration
Products and the filing and prosecution of any INDs, BLAs, and MAAs, and the
maintenance of any Marketing Approvals and other regulatory approvals of
Approved Collaboration Products by the Passive Party in countries outside of
Europe (if MedImmune is the Passive Party) or in countries inside of Europe (if
Micromet is the Passive Party). In addition, if a Party receives notice of a
scheduled meeting or visit with a regulatory authority relating to such Party’s
development, manufacture, or Commercialization of an Approved Collaboration
Product binding to a Non-Proprietary Target, then such Party will notify the
Passive Party of such meeting or visit and such Passive Party will have the
right to have [***] representatives of such Passive Party present at such
meeting or visit, provided that each such representative remains a silent
observer throughout such meeting or visit. Each Party will take all necessary
and proper acts, and will cause its employees, Affiliates, agents, and
independent contractors to take such necessary and proper acts, to effectuate
the rights of use and reference provided in this Section 4.3.4.
     4.4 Research and Development Costs.
          4.4.1 Research Plan.
               (a) MedImmune will bear the costs and expenses incurred by
MedImmune in the performance of activities under the Research Plan. MedImmune
will pay any costs and expenses incurred by Micromet in the performance of any
activities provided for in the Research Plan quarterly in advance within [***]
after receipt of a corresponding invoice from Micromet that estimates the costs
and expenses for such quarter. Micromet employees will be charged on an hourly
basis at the FTE Rate. Goods and services provided by Third Parties specified
and agreed upon in the Research Plan that are paid by
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

13



--------------------------------------------------------------------------------



 



Micromet will be charged at [***]. In no event will MedImmune be obligated to
make any payments to Micromet for research activities that are not included in
the applicable Research Plan or that are in excess of [***]% of the amount
included in the budget of such Research Plan for a calendar year, unless such
expenses have been approved in writing by the JDC in advance. In no event will
Micromet be obligated to incur costs and expenses for research activities that
are not included in the applicable Research Plan or costs and expenses in excess
of the amount included in the budget of such Research Plan, unless such costs
and expenses have been approved in writing by the JDC in advance.
               (b) Micromet will provide quarterly reports on its activities
under each Research Plan and the costs and expenses for such activities. If such
report reveals that Micromet’s actual, documented costs and expenses were lower
than the amount paid by MedImmune in advance for such quarter, the overpayment
will be credited to the next payment due under this Section 4.4. If such report
reveals that Micromet’s actual, documented costs and expenses were higher than
the amount paid by MedImmune in advance for such quarter, MedImmune will make a
supplemental payment for the unpaid amount within [***] after receipt of such
report.
               (c) MedImmune will have the right to terminate research with
respect to Collaboration Products against a Collaboration Target and the
activities under a Research Plan with respect thereto by [***] prior written
notice to Micromet, and after the expiration of such [***] period, MedImmune
will no longer be obligated for costs and expenses incurred by Micromet with
respect to Collaboration Products against such Collaboration Target. During such
3-month period, MedImmune will be responsible for the costs and expenses that
are reasonably incurred in terminating the activities under the Research Plan,
including without limitation any ongoing personnel costs for Micromet employees
engaged in such activities, to the extent such employees cannot be reassigned to
other projects.
          4.4.2 Development Plan. Unless expressly agreed otherwise, each Party
will bear any costs and expenses incurred by such Party in the performance of
Development Activities provided for in a particular Development Plan.
     4.5 Diligence.
          4.5.1 MedImmune will use Commercially Reasonable Efforts (a) to
develop and to obtain Marketing Approval in [***], the [***] and [***] for an
Approved Collaboration Product binding to each Proprietary Target, (b) to
develop and to obtain Marketing Approval in [***] and [***] for an Approved
Collaboration Product binding to each Non-Proprietary Target, and (c) to develop
a Commercial Process for each Approved Collaboration Product developed by
MedImmune under this Agreement. It is expressly understood that MedImmune will
not be required to perform trials for or seek Marketing Approval for an Approved
Collaboration Product in [***] [***] (with respect to Approved Collaboration
Products binding to Proprietary Targets) until MedImmune has obtained Marketing
Approval for such Approved Collaboration Product in [***]. It is further
expressly understood that MedImmune will not be required to perform trials for
or seek Marketing Approval for an Approved Collaboration Product in [***] until
MedImmune has obtained Marketing Approval for such Approved Collaboration
Product in [***] and [***] (with respect to Approved Collaboration Products
binding to Proprietary Targets). All efforts of MedImmune’s Affiliates and
sublicensees, together with any efforts of Micromet performed under a
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

14



--------------------------------------------------------------------------------



 



Development Plan (to the extent applicable to MedImmune’s development efforts
for the applicable country), will be considered efforts of MedImmune for the
purpose of determining MedImmune’s compliance with its obligations under this
Section 4.5.1.
          4.5.2 If Micromet determines that MedImmune has failed to meet its
obligations under Section 4.5.1 with respect to an Approved Collaboration
Product, then, as the sole and exclusive remedy for such failure, Micromet will
have the right to terminate the licenses granted to MedImmune under this
Agreement with respect to such Approved Collaboration Product pursuant to
Section 17.2.
          4.5.3 Micromet will use Commercially Reasonable Efforts to construct
BiTE Molecules meeting the specifications in the Research Plans and otherwise to
perform the activities assigned to Micromet in each Research Plan and
Development Plan.
     4.6 Exchange of CMC Documentation. Upon completion of development of each
Commercial Process for an Approved Collaboration Product binding to a
Non-Proprietary Target, MedImmune will provide to Micromet, or at the discretion
of MedImmune to the applicable regulatory agency, all necessary CMC
documentation for Europe in the possession of MedImmune, its Affiliates,
contractors, or licensees and, as reasonably requested by Micromet, assistance
with the presentation of such documentation to regulatory authorities in Europe,
all as required for filing in Europe of an MAA relating to the manufacture of
the applicable Collaboration Product by means of such Commercial Process and
Micromet will reimburse MedImmune at the FTE Rate for such assistance.
     4.7 Restrictions on Development and Commercialization of Licensed Products
          4.7.1 During the period commencing on the Effective Date and ending on
the earlier of (a) the date 4 years after the Effective Date, and (b) any
termination of this Agreement, MedImmune hereby covenants not to engage,
directly or indirectly, in the research, development, or Commercialization of
any BiTE Product that is not an Approved Collaboration Product under this
Agreement or a “Licensed Product” under that certain Collaboration and License
Agreement executed by the Parties on the Effective Date.
          4.7.2 During the Term, Micromet will not itself or through any Third
Party (whether through the grant of a license or otherwise) develop or
Commercialize outside of Europe any Collaboration Product binding to
Non-Proprietary Targets, except as expressly permitted under the terms of this
Agreement. During the Term, MedImmune will not itself or through a Third Party,
whether through the grant of a license or otherwise, develop or Commercialize in
Europe any Collaboration Product binding to Non-Proprietary Targets.
          4.7.3 During the period that MedImmune has licenses under this
Agreement to a Collaboration Product, neither Party shall develop or perform
clinical trials or obtain marketing approval for such Collaboration Product,
other than for an Approved Collaboration Product as permitted by this Agreement.
5. Co-Promotion Option
     5.1 Grant and Exercise. MedImmune hereby grants Micromet an option with
respect to any Approved Collaboration Product binding to a Proprietary Target to
obtain the right to co-promote such Approved Collaboration Product in Europe
(the “Co-Promotion Option”). Micromet may exercise such option with respect to
each such Approved Collaboration Product by written notice to MedImmune at any

15



--------------------------------------------------------------------------------



 



time prior to the [***] with such Approved Collaboration Product. Such exercise
will be effective on the date of receipt of such written notice by MedImmune
(the “Exercise Date”). Upon such exercise, Micromet will have the right to
participate in the Commercialization of such Approved Collaboration Product in
Europe by sharing [***]% of the Net Profits generated by MedImmune with such
Approved Collaboration Product, as provided in Section 13.3.
     5.2 Development Following Option Exercise. The development of an Approved
Collaboration Product with respect to which Micromet has exercised the
Co-Promotion Option will continue pursuant to the terms of Sections 2, 3 and 4.
MedImmune will file and prosecute an MAA, and maintain any Marketing Approval
granted on such MAA, in all Major European Markets and any other countries in
Europe reasonably designated by Micromet prior to the filing of the first MAA in
Europe.
     5.3 Development Costs. If Micromet has exercised the Co-Promotion Option
with respect to an Approved Collaboration Product, then Micromet will bear
[***]% of MedImmune’s Development Cost incurred in connection with the worldwide
development of such Approved Collaboration Product [***] for such Approved
Collaboration Product in accordance with the applicable Development Plan.
Micromet will pay Micromet’s share of such Development Costs for Development
Activities provided for in the Development Plan quarterly in arrears within
30 days after receipt of a corresponding invoice from MedImmune. With each
invoice, MedImmune will provide a detailed accounting of the costs and expenses
invoiced.
     5.4 Co-Promotion Agreement.
          5.4.1 Within [***] after completion of the Pivotal Trials required for
obtaining Marketing Approval in the Major European Markets for an Approved
Collaboration Product for which Micromet has exercised the Co-Promotion Option,
the Parties will negotiate in good faith a co-promotion agreement governing the
co-promotion of such Approved Collaboration Product by the Parties in Europe.
The co-promotion agreement will provide for a role of the Parties in the
marketing and promotion of the applicable Approved Collaboration Product in
Europe commensurate with the Parties’ respective sales force capabilities;
provided, however, that MedImmune will set the sales price, book all sales
revenue, and have control over the marketing and sales programs in Europe.
          5.4.2 Dispute Resolution for Co-Promotion Terms.
          (a) If the Parties are unable to agree on all terms of the
co-promotion agreement with respect to a particular Collaboration Product prior
to the expiration of the [***] period referred to in Section 5.4.1, the Parties
may select a mutually agreeable arbitrator who has significant relevant
experience in the pharmaceutical industry and the promotion of pharmaceutical
products in Europe and no affiliation or pre-existing relationship with either
Micromet or MedImmune. If the Parties cannot agree on an arbitrator within [***]
after the termination of the [***] period described in Section 5.4.1, either
Party may request the Judicial Arbitration Mediation Services (“JAMS”) in
Washington, D.C. to appoint an arbitrator with such experience on behalf of the
Parties in accordance with the commercial arbitration rules of JAMS. The date on
which such arbitrator is selected will be the “Arbitration Commencement Date.”
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

16



--------------------------------------------------------------------------------



 



               (b) Within [***] after the Arbitration Commencement Date, each
Party will prepare and deliver to both the arbitrator and the other Party its
proposed co-promotion agreement and a memorandum (the “Support Memorandum”) in
support thereof. The arbitrator will also be provided with a copy of this
Agreement. Within [***] after receipt of the other Party’s Support Memorandum,
each Party may submit to the arbitrator (with a copy to the other Party) a
rebuttal to the other Party’s Support Memorandum (a “Rebuttal”), which may
include a revision, marked to show changes, of either Party’s proposed
co-promotion agreement. Neither Party may have communications (either written or
oral) with the arbitrator other than for the sole purpose of engaging the
arbitrator or as expressly permitted in this Section 5.4.2.
               (c) Within [***] after the Arbitration Commencement Date, the
arbitrator will select from the two co-promotion agreements provided by the
Parties the co-promotion agreement that he or she believes most accurately
reflects the intention of the Parties to this Agreement and the industry customs
regarding the co-promotion of pharmaceutical biopharmaceutical products (the
“Selected Agreement”). The Selected Agreement will become a binding and
enforceable agreement between Micromet and MedImmune.
               (d) The arbitrator will have reasonable discretion to request
additional information, hold a hearing, and extend the time frame for reaching
his or her decision regarding the dispute at issue. To the extent any further
arbitration rules or procedures are necessary for resolution of the dispute at
issue, the arbitration rules of JAMS will apply. Notwithstanding the foregoing,
the Parties are not required to select an arbitrator from JAMS’s panel of
arbitrators. The arbitrator’s fees and expenses will be paid by the Party whose
form of co-promotion agreement is not selected by the arbitrator. Each Party
will bear and pay its own expenses incurred in connection with any contract
resolution under this Section 5.4.2.
          5.4.3 Buy-Out of Co-Promotion Option. At any time prior to or after
the exercise of the Co-Promotion Option by Micromet, but in any event before the
Parties refer a co-promotion agreement to arbitration pursuant to Section 5.4.2,
MedImmune will have the right to terminate such option or the co-promotion right
by providing written notice of such termination to Micromet. Upon such
termination, MedImmune will pay Micromet a royalty of [***]% of all Net Sales of
such Approved Collaboration Product in [***] sold by MedImmune, its Affiliates
or their sublicensees for the royalty term of Section 13.2.2(a), and will assume
any Technology Acquisition Payments that may become due as a result of the
development or Commercialization of such Approved Collaboration Product in
Europe. In such event, Section 13.2.3 will apply with respect to such payments;
provided, however, that in no event will the credit set forth in
Section 13.2.3(b) reduce the amount of royalties due and payable by MedImmune to
Micromet under this Section 5.4.3 to less than [***]% of Net Sales of such
Approved Collaboration Product in Europe. For the avoidance of doubt, the
royalties set forth in this Section 5.4.3 are in lieu of, and not in addition
to, the royalties set forth in Section 13.2.1.
          5.4.4 Loss of Co-Promotion Rights. If, at the time of an MAA filing in
Europe for an Approved Collaboration Product as to which Micromet has exercised
Micromet’s co-promotion rights in accordance with this Agreement, Micromet does
not have a Qualified Sales Force for co-promoting such Collaboration Product in
one or more countries in Europe, MedImmune will have the right to terminate
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

17



--------------------------------------------------------------------------------



 



Micromet’s co-promotion rights for such Collaboration Product in each such
country by written notice to Micromet. Upon such written notice, Micromet’s
co-promotion rights will be terminated with respect to such Collaboration
Product in each such country and thereafter MedImmune will be obligated to pay
royalties to Micromet with respect to Net Sales of such Collaboration Product in
each such country in accordance with Section 13.2.1(c), as well as
Sections 13.2.1(a) and (b). In the event that there is a dispute between the
Parties as to whether or not Micromet has such a Qualified Sales Force in one or
more countries, such issue will be submitted to arbitration under Section 22.4
and Micromet’s co-promotion rights will continue in each such country until
there is a decision in such arbitration that Micromet does not have a Qualified
Sales Force in such country at the time of the MAA filing.
6. Reversion of Collaboration Products; Expiration of Collaboration
     6.1 Reversion of Products.
          6.1.1 Reversion Triggers and Territories. If MedImmune notifies
Micromet of its decision to discontinue the development or Commercialization of
all Collaboration Products binding to a particular Non-Proprietary Target,
Micromet will have the exclusive right to continue the development of and to
Commercialize any and all Collaboration Products binding to such Non-Proprietary
Target on a worldwide basis. If MedImmune notifies Micromet of its decision to
discontinue development or Commercialization of all Collaboration Products
binding to a particular Proprietary Target in Europe and Micromet has exercised
a Co-Promotion Option and made the contribution to development costs set forth
in Section 5.3 with respect to each Approved Collaboration Product, then
Micromet will have the exclusive right to continue the development of and to
Commercialize any and all Collaboration Products against such Proprietary Target
being developed by MedImmune at such time, but only for sale and use in Europe.
In each of the above cases, such rights will become effective only upon
provision by Micromet of the notice described in Section 6.1.2.
          6.1.2 Continuation Notice. If Micromet decides to continue the
development or Commercialization of Collaboration Products under Section 6.1.1
or Section 18.1.1, it will provide MedImmune with written notice of such
decision (the “Continuation Notice”) within [***] after receipt of the notice
from MedImmune under Section 6.1.1, or within [***] after the effective date of
termination in the entirety of MedImmune’s licenses under this Agreement, as
applicable. During such [***] period, MedImmune will make available to Micromet
all data and information relating to such product generated by or on behalf of
MedImmune in the performance of the applicable Research Plan and Development
Plan, other than MedImmune Process Technology, as may be reasonably requested by
Micromet to determine its interest in such Collaboration Products.
          6.1.3 Licenses and Royalties. If Micromet decides to continue the
development or Commercialization of a Collaboration Product pursuant to this
Section 6.1, Micromet will bear all costs and expenses incurred by it in the
development and Commercialization of such Collaboration Product, including any
Technology Acquisition Payments becoming due and payable after Micromet has
provided the Continuation Notice. In addition, Micromet will pay to MedImmune a
[***] of such Collaboration Product that is equal to [***], subject to the [***]
set forth in Section [***]. Payment of said royalty to MedImmune will expire if
and when the [***] has reached the [***] in connection with the development of
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

18



--------------------------------------------------------------------------------



 



such Collaboration Product pursuant to the applicable Research Plan and
Development Plan to the extent such [***] were not [***] under this Agreement,
plus an interest charge of [***]% compounded annually on [***]. For the
avoidance of doubt, notwithstanding the termination of royalty payments,
Micromet will continue to pay all Technology Acquisition Payments under
Technology Acquisition Agreements of MedImmune and Micromet that become due as a
result of Micromet’s development and Commercialization of such Collaboration
Products.
          6.1.4 Any continuation of development or Commercialization of a
Collaboration Product pursuant to this Section 6.1 will be subject to the terms
and conditions set forth in Section 18.1.
     6.2 Expiration of Collaboration.
          6.2.1 The decision-making powers of the JDC and the JPT will cease to
apply to the development of any Approved Collaboration Product for which
Micromet fails to exercise the Co-Promotion Option or for which Micromet’s
Co-Promotion Option or co-promotion rights have been terminated. MedImmune will
assume full control over the development of such Approved Collaboration
Products, except that MedImmune will update Micromet at the meetings of the JDC
regarding the progress of the development, and will provide Micromet with the
Development Plan and any updates thereof prepared by MedImmune in accordance
with its normal business practices.
          6.2.2 The decision-making powers of the JDC and the JPT will cease to
apply to the development of Collaboration Products that are developed by
Micromet after MedImmune has discontinued its development thereof. Micromet will
assume full control over the development of such Collaboration Products as to
which Micromet has provided MedImmune with a Continuation Notice, except that
Micromet will update MedImmune at the meetings of the JDC regarding the progress
of the development, and will provide MedImmune with the Development Plan and any
updates thereof prepared by Micromet in accordance with its normal business
practices.
7. Supply of Collaboration Product
     7.1 Clinical Supply of Collaboration Products. Upon establishing a
manufacturing process suitable for producing Clinical Trial Materials, MedImmune
itself or through a Third Party will manufacture and supply Clinical Trial
Materials in accordance with Applicable Law and cGMP for all clinical trials for
such Collaboration Products conducted by the Parties pursuant to a Development
Plan. For clinical trials of Collaboration Product conducted by Micromet
pursuant to this Agreement, MedImmune will supply Micromet with such Clinical
Trial Materials on the terms and conditions set forth in this Section 7.
     7.2 Supply Price, Forecasting and Purchase Orders. Upon establishing a
manufacturing process suitable for producing Clinical Trial Materials, MedImmune
will supply Micromet with Micromet’s requirements of such Clinical Trial
Materials at MedImmune’s [***] for such Clinical Trial Materials for use in
Europe. If Micromet orders such Clinical Trial Material for use in Pivotal
Trials, then MedImmune will manufacture any such Clinical Trial Materials using
the applicable Commercial Process or a clinical scale process, as unanimously
determined by the JDC. Micromet will provide to MedImmune rolling forecasts of
its requirements of such Clinical Trial Materials. The frequency and
forward-looking time period of such forecasts will be determined by the JDC.
Micromet will place purchase orders for such
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

19



--------------------------------------------------------------------------------



 



Clinical Trial Material as needed for the performance of clinical trials by
Micromet in accordance with the applicable Development Plan. Each purchase order
will specify the delivery dates for the quantities ordered; provided, however,
that MedImmune will not be required to supply such Clinical Trial Materials
earlier than a certain number of days after receipt of a purchase order from
Micromet. The number of days for the lead time will be determined by the JDC.
Should MedImmune at any time during the term of this Agreement have reason to
believe that it will be unable to meet an agreed upon delivery date of a
shipment after submission of the relevant purchase order, then MedImmune will
promptly notify Micromet of the cause for such delay and the steps to be
undertaken by MedImmune to make up lost time. MedImmune will supply each of
Micromet’s licensees of Collaboration Product with such licensee’s requirements
of Clinical Trial Materials at [***] for such Clinical Trial Materials, and each
such licensee will be entitled to the rights and privileges set forth in this
Agreement with respect to such Clinical Trial Material; provided, however, that
such licensee agrees to comply with the terms and conditions applicable to
Micromet’s purchase of such Clinical Trial Material hereunder from MedImmune and
MedImmune is made a third party beneficiary thereof with the right of
enforcement.
     7.3 Packaging, Shipping and Delivery. MedImmune will fill, release, package
and label Clinical Trial Materials for shipment using due care and in accordance
with Applicable Laws and the specifications set forth in the applicable
Development Plan. Any packaging and labeling material for such Clinical Trial
Materials to be used in countries outside the Territory will be provided by
Micromet, at the cost and expense of Micromet. MedImmune will ship such Clinical
Trial Materials [***] (Incoterms 2000) MedImmune’s facility by a common carrier
designated by Micromet in the applicable purchase order. Each shipment will be
made according to the delivery schedule and in the amounts specified in the
applicable purchase order, and under the terms and conditions set forth in this
Agreement. Each shipment will include a certificate of analysis and such other
documentation as may be requested on the applicable purchase order.
     7.4 Risk of Loss. Risk of loss of Clinical Trial Materials will be
transferred to Micromet upon delivery to the carrier, and thereafter with
respect to any loss thereof, Micromet will be responsible for payment to
MedImmune for such Clinical Trial Materials.
     7.5 Invoice and Payment. MedImmune will enclose an invoice with each
shipment of Clinical Trial Materials made pursuant to this Section 7 setting
forth a detailed account of the quantities of such Clinical Trial Materials
included in such shipment and a good faith estimate of the [***] for such
Clinical Trial Materials. Within [***] of acceptance by Micromet of a shipment
of such Clinical Trial Materials, Micromet will pay the full amount of the
estimated [***] set forth in the relevant invoice. Within [***] after each
shipment of Clinical Trial Materials provided to Micromet under this Section 7,
MedImmune will calculate the actual [***] for such shipment and will provide
Micromet with written notice of such [***] and, within [***] of receipt of such
notice, Micromet will pay the difference between the actual [***] for such
Clinical Trial Materials and the amounts paid by Micromet based on MedImmune’s
estimate of the [***] for such Clinical Trial Materials, or MedImmune will
reimburse any amount of overpayment, as the case may be.
     7.6 Warranties. MedImmune hereby warrants that any Clinical Trial Materials
provided by MedImmune to Micromet under this Agreement, at the time of delivery
pursuant to Section 7.3 above: (a) will conform to the specifications for such
Clinical Trial Materials set forth in the Development Plan (the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

20



--------------------------------------------------------------------------------



 



“Specifications”), and (b) will have been manufactured and shipped to Micromet
in accordance with cGMP and other Applicable Laws in Europe (the “Product
Warranties”).
     7.7 Acceptance of Clinical Trial Materials. Micromet will have 60 days
after receipt of each shipment of Clinical Trial Materials (such period, the
“Acceptance Period”) to review such shipment and test the Clinical Trial
Materials therein. If Micromet believes that the Clinical Trial Materials do not
comply with the Product Warranties, then Micromet will deliver to MedImmune
written notice of rejection (the “Rejection Notice”) of such Clinical Trial
Materials, stating in reasonable detail the basis for such assertion of
non-compliance with the Product Warranties. Any Clinical Trial Materials not
rejected within such 60 day period will be deemed to be accepted by Micromet;
provided, however, that Micromet thereafter may send a Rejection Notice for
Clinical Trial Material promptly following the discovery of any failure to
comply with the Product Warranties if (a) such non-compliance was not reasonably
discoverable within such 60-day period (each such non-compliance a “Latent
Defect”), and (b) such non-compliance is discovered within 12 months following
receipt by Micromet of the applicable shipment of Clinical Trial Materials. If a
Rejection Notice is received by MedImmune during the Acceptance Period, or
thereafter as permitted with respect to Latent Defects, then MedImmune and
Micromet will provide one another with all related paperwork and records
(including, but not limited to, quality control tests) relating to the
production of the Clinical Trial Materials in question or the Rejection Notice.
     7.8 Disputes Regarding Clinical Trial Materials.
          7.8.1 MedImmune and Micromet will attempt to resolve any dispute
regarding the conformity of a shipment of Clinical Trial Materials with the
Product Warranties. If such dispute cannot be settled within 30 days of the
submission by each Party of such related paperwork and records to the other
Party, then such dispute will be resolved as set forth in this Section 7.8.
          7.8.2 If the Clinical Trial Materials are alleged not to conform with
the Product Warranties set forth in Section 7.6(a), then Micromet will submit a
sample of the batch of the disputed shipment to an independent testing
laboratory of recognized repute selected by Micromet and approved by MedImmune
(such approval not to be unreasonably withheld) for analysis, under Quality
Assurance approved procedures, of the conformity of such shipment of Clinical
Trial Materials with the applicable Specifications. The costs associated with
such analysis by such independent testing laboratory will be paid by the Party
whose assessment of the conformity of the shipment of Clinical Trial Materials
with the Specifications was mistaken. The determination by the independent
testing laboratory, will be final and binding.
          7.8.3 If the Clinical Trial Materials are alleged not to conform with
the Product Warranties set forth in Section 7.6(b), then such dispute will be
submitted to an arbitrator located in the state where the Clinical Trial
Materials are manufactured. Such arbitrator will have adequate scientific
background and training and will be selected jointly by Micromet and MedImmune.
Such arbitrator, in accordance with the commercial arbitration rules of JAMS,
will determine whether the Clinical Trial Materials were non-conforming with the
Product Warranties set forth in Section 7.6(b), and such arbitrator’s findings,
will be final and binding. The costs and expenses associated with the retention
of such arbitrator will be paid by the Party whose assessment of the conformity
of the shipment of Clinical Trial Materials with the Product Warranties was
mistaken.

21



--------------------------------------------------------------------------------



 



     7.9 Remedies for Non-Conforming Clinical Trial Materials. In the event that
the Parties agree, or an independent testing laboratory or an arbitrator
determines, pursuant to Section 7.8, that all or a portion of a shipment of
Clinical Trial Materials materially fails to conform to the Product Warranties,
then, as the sole and exclusive remedy for such failure, Micromet will not be
obligated to make any payment for such non-conforming Clinical Trial Materials
and MedImmune will reimburse any payments for such materials previously received
from Micromet. Further, MedImmune will produce for Micromet sufficient
quantities of Clinical Trial Materials to replace the non-conforming portion of
such shipment of Clinical Trial Materials, in accordance with the provisions of
this Agreement.
     7.10 Audits and Inspections.
          7.10.1 A delegation consisting of representatives of Micromet and its
licensees that are to be supplied Clinical Trial Materials by MedImmune under
this Agreement, no more than once per calendar year, will have the right to
inspect and audit any MedImmune facility where a manufacturing process is
implemented for such Clinical Trial Materials, and the documentation generated
in connection with the manufacture and testing of such Clinical Trial Materials;
provided, however, that Micromet will be entitled to perform an additional audit
in the event that an inspection by a regulatory authority results in a
determination that the facilities in which Clinical Trial Materials are
manufactured fail to comply with Applicable Law in such a manner as may affect
the supply of Clinical Trial Materials hereunder. Such inspections will take
place during regular business hours and with at least 60 days prior notice to
MedImmune. Micromet will discuss the results of any inspection with MedImmune.
Any inspection by Micromet, if it occurs, does not relieve MedImmune of its
obligation to comply with all Applicable Laws and does not constitute a waiver
of any right otherwise available to Micromet.
          7.10.2 Up to two representatives of Micromet and its licensees that
are to be supplied Clinical Trial Materials by MedImmune under this Agreement
will have the right to be present as silent observers at any announced visits to
MedImmune by any regulatory authority relating to the manufacture of Clinical
Trial Materials. Furthermore, MedImmune will inform Micromet of the results of
any inspection by a regulatory authority that does or could reasonably be
expected to affect the manufacture of such Clinical Trial Materials. MedImmune
will promptly provide Micromet with copies of notifications from any regulatory
authority (including, without limitation, any Form No. 483 notification,
Enforcement Inspection Reports, Notice of Adverse Finding, etc.). Micromet will
treat all information subject to review under this Section 7.10.2 in accordance
with the provisions of Section 15 and will cause any Third Party auditor
retained by Micromet (and reasonably acceptable to MedImmune) to enter into a
reasonably acceptable confidentiality agreement with MedImmune obligating such
auditor to maintain all such information in confidence pursuant to such
confidentiality agreement.
     7.11 Commercial Supply of Collaboration Product.
          7.11.1 Commercial Supply Agreement. MedImmune will inform Micromet of
the completion of development of each Commercial Process. At such time, Micromet
may request that MedImmune supply Micromet or its licensees with Approved
Collaboration Product manufactured using such Commercial Process in bulk form
(i.e. filled vials, unlabelled and unpackaged) for use and sale in Europe if
such Approved Collaboration Product is developed or Commercialized by Micromet
or its licensees in Europe pursuant to this Agreement. If MedImmune elects to
undertake the supply of such Approved Collaboration Product to Micromet or its
licensees, then the Parties will enter into a supply

22



--------------------------------------------------------------------------------



 



agreement setting forth the terms and conditions of the manufacture and supply
(the “Commercial Supply Agreement”).
     7.11.2 Supply Price; Royalty.
          (a) Each Commercial Supply Agreement will provide that the supply
price of Collaboration Product intended for commercial sale in Europe will be
[***]% of the [***] so long as such amount exceeds [***]% of [***] of Micromet
or its licensees [***]. If [***]% of [***] is less than or equal to [***]% of
[***] then the supply price will be the lesser of [***]% of [***] or [***]% of
[***] of Micromet or its licensees [***].
          (b) If MedImmune has transferred a process pursuant to Section 8 below
and Micromet or any of its licensees obtains Collaboration Product for
commercial sale either by manufacturing Collaboration Product itself or by
engaging a Third Party for the manufacture and supply of Collaboration Product
for commercial sale using the Commercial Process transferred by MedImmune,
without material changes thereto, then Micromet will pay MedImmune a royalty of
[***]% of Net Sales of such Collaboration Product by Micromet, its Affiliates or
licensees.
          (c) Notwithstanding the provisions of Section 7.11.2(b) above,
Micromet will have no obligation to pay royalties on Net Sales of a
Collaboration Product in Japan if the Commercial Process transferred to Micromet
by MedImmune for such Collaboration Product, at the time of such transfer, is
not compliant with Japanese cGMP and Applicable Law.
8. Transfer of Manufacturing Process
     8.1 Transfer Triggers. In accordance with Section 8.2, MedImmune will
transfer to Micromet the then-current process for producing an Approved
Collaboration Product: (1) if MedImmune does not desire to supply such Approved
Collaboration Product to Micromet, or (2) upon request of Micromet. In each
case, the Party whose decision triggers the transfer will provide the other
Party with written notice at least 60 days before such transfer. MedImmune
cannot provide notice under this Section 8.1 until such time as it has completed
the development of the Commercial Process for such Approved Collaboration
Product. Except upon termination of all the licenses granted to MedImmune under
this Agreement, Micromet cannot provide notice under this Section 8.1 before
MedImmune has completed the development of the applicable Commercial Process
during such time as MedImmune is developing such Commercial Process as set forth
in the applicable Development Plan unanimously approved by the JDC. Micromet
will pay MedImmune: (a) upon process transfer at Micromet’s request, a
technology transfer fee equal to the amount of any reasonable and documented
expenses at the FTE Rate as well as any reasonable and documented out-of-pocket
expenses incurred by MedImmune in the course of effecting such process transfer,
or (b) upon process transfer for any other reason under this Section 8.1, a
technology transfer fee equal to the amount of any reasonable and documented
out-of-pocket expenses incurred by MedImmune in the course of effecting such
process transfer. For the avoidance of doubt, no payment shall be due under the
preceding sentence if the transfer results from a termination of the licenses
granted to MedImmune in the entirety pursuant to Section 17.2.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

23



--------------------------------------------------------------------------------



 



     8.2 Manufacture During Process Transfer. During any manufacturing process
transfer made pursuant to Section 8.1 above and until such time as Micromet or a
contract manufacturer designated by Micromet has established and validated the
transferred process and is approved to manufacture commercial supplies of the
applicable Approved Collaboration Product (but in no event longer than [***]
after the applicable triggering event described in Section 8.1 above), MedImmune
will continue to supply such Approved Collaboration Product to Micromet at [***]
for Clinical Trial Materials of such Approved Collaboration Product, and at the
supply price set forth in Section 7.11.2 pursuant to the Commercial Supply
Agreement. Except as provided in this Section 8.2, upon receipt of the written
notice pursuant to Section 8.1, MedImmune will no longer have an obligation to
manufacture such Approved Collaboration Product for Micromet.
     8.3 Technology Transfer. As part of any manufacturing process transfer made
pursuant to this Section 8, MedImmune will provide Micromet with technical
reports and materials for process development activities completed at the time
of such transfer that are relevant to and would be required to perform the
applicable process as performed by MedImmune at such time and for regulatory
filings (including but not limited to any master cell banks, working cell banks,
fermentation processes, recovery steps established, process validation, product
identity assays, in-process-control assays, relevant standard operating
procedures, blueprints of facilities, information regarding equipment and the
layout thereof, etc.), as well as samples of the working cell bank prepared at
MedImmune, and technical methods for assays required for the applicable process.
At the option of MedImmune in lieu of providing Micromet with recipes for the
cell culture media and nutrient feeds used in the applicable process, MedImmune
itself or though a Third Party may provide Micromet at cost with such cell
culture media and nutrient feeds. Micromet will not, directly or indirectly,
take any steps to ascertain the recipe of any such cell culture media or
nutrient feeds provided by MedImmune. MedImmune will provide to Micromet, or at
the discretion of MedImmune to the applicable regulatory agencies in Europe, all
necessary CMC documentation relating to such cell culture media and nutrient
feeds required for regulatory filings for the applicable Approved Collaboration
Product for Europe.
     8.4 Subsequent Process Transfer by Micromet. To the extent that Micromet
has rights under this Agreement to use a Commercial Process for the manufacture
of a Collaboration Product, Micromet will have the right to use a Third Party to
manufacture Collaboration Product by means of a Commercial Process transferred
to Micromet pursuant to this Section 8 and to transfer to such Third Party the
Know-How transferred to Micromet by MedImmune in connection with the transfer of
such Commercial Process; provided, however, that such Third Party enters into a
confidentiality agreement with MedImmune containing confidentiality and non-use
obligations substantially similar to those set forth in this Agreement with
respect to Confidential Information of MedImmune.
9. Commercialization of Collaboration Products
     9.1 Commercialization Rights and Responsibilities. Subject to Micromet’s
right to Commercialize Approved Collaboration Products binding to
Non-Proprietary Targets in Europe and Micromet’s Co-Promotion Option under
Section 5, as between the Parties, MedImmune will have the sole right to
Commercialize Approved Collaboration Products anywhere in the world, and conduct
all activities necessary to maintain Marketing Approvals for Approved
Collaboration Products anywhere in the world,
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

24



--------------------------------------------------------------------------------



 



including communicating and preparing and filing all reports (including without
limitation adverse drug experience reports) with the appropriate regulatory
authorities.
     9.2 Diligence.
          9.2.1 MedImmune will use Commercially Reasonable Efforts to
Commercialize Approved Collaboration Product in any country in the Territory,
and in each country of the Territory in which MedImmune receives Marketing
Approval for such Approved Collaboration Product.
          9.2.2 If Micromet determines that MedImmune is not Commercializing an
Approved Collaboration Product in a particular country of the Territory as
required under Section 9.2.1, then, as the sole and exclusive remedy for such
failure, Micromet will have the right to terminate the licenses granted to
MedImmune under this Agreement with respect to such Collaboration Product in
such country, as set forth in Section 17.2.
          9.2.3 Micromet will use Commercially Reasonable Efforts to
Commercialize Approved Collaboration Product in any country in Europe in which
Micromet receives Marketing Approval for such Approved Collaboration Product.
          9.2.4 If MedImmune determines that Micromet is not Commercializing an
Approved Collaboration Product in a particular country of Europe as required
under Section 9.2.3, then, as the sole and exclusive remedy for such failure,
MedImmune will have the right to terminate the licenses granted to Micromet
under this Agreement with respect to such Approved Collaboration Product and
such country, as set forth in Section 17.2.
          9.2.5 Adverse Drug Experiences. To the extent either Party receives
any information regarding adverse drug experiences related to the use of an
Approved Collaboration Product, such Party will promptly provide the other Party
with such information as is required under Applicable Laws. Prior to the first
commercial launch of an Approved Collaboration Product by either Party, the
Parties will agree on standard operating procedures implementing the
requirements under Applicable Laws regarding adverse event reporting, which
procedures, as may be amended from time to time upon mutual agreement of the
Parties, will be incorporated in this Agreement by reference.
     9.3 Branding, Trademarks, Trade Dress, and Logos.
          9.3.1 Except as provided in Section 9.3.2, MedImmune will have sole
responsibility for all trademarks, trade dress, logos, slogans, and designs used
on and in connection with Approved Collaboration Products in the Territory.
MedImmune will be the sole owner of all trademarks, trade dress, logos, slogans,
designs and copyrights developed for or used on or in connection with the
marketing and sale of such Collaboration Products in the Territory. Except as
provided in Section 9.3.2, MedImmune will select the trademark used to identify
such Collaboration Products that will be sold in the Territory pursuant to this
Agreement. MedImmune will oversee the filing, prosecution and maintenance of all
trademark registrations for such Collaboration Products in the Territory.
MedImmune will be responsible for the payment of any and all costs relating to
filing, prosecution, and maintenance of the trademarks for such Collaboration
Products in the Territory.
          9.3.2 Micromet will have sole responsibility for all trademarks, trade
dress, logos, slogans, and designs used on and in connection with Approved
Collaboration Products binding to a Non-Proprietary

25



--------------------------------------------------------------------------------



 



Target in Europe. Micromet will be the sole owner of all trademarks, trade
dress, logos, slogans, designs and copyrights developed for or used on or in
connection with the Commercialization of such Collaboration Products in Europe.
Micromet will select the trademark used to identify such Collaboration Products
that will be Commercialized in Europe pursuant to this Agreement. Micromet will
oversee the filing, prosecution and maintenance of all trademark registrations
for such Collaboration Products in Europe. Micromet will be responsible for the
payment of any and all costs relating to filing, prosecution, and maintenance of
the trademarks for such Collaboration Products in Europe.
10. Ownership of Intellectual Property; Acquisition of Third Party Intellectual
Property
     10.1 Ownership by Micromet. Micromet will own all right, title, and
interest in and to the Independent Micromet Technology and Micromet
Collaboration Technology, subject only to the licenses granted to MedImmune in
this Agreement. Micromet will promptly disclose to MedImmune in writing, and
will cause its Affiliates, agents and independent contractors to so disclose to
Micromet, the development, making, conception or reduction to practice of any
Patents within Micromet Collaboration Technology.
     10.2 Ownership by MedImmune. MedImmune will own all right, title, and
interest in and to any Independent MedImmune Technology, MedImmune Process
Technology, and MedImmune Collaboration Technology, subject only to the licenses
granted to Micromet in this Agreement. MedImmune will promptly disclose to
Micromet in writing, and will cause its Affiliates, agents and independent
contractors to disclose to MedImmune, the development, making, conception or
reduction to practice of any Patents within MedImmune Collaboration Technology.
     10.3 Joint Ownership. Micromet and MedImmune will each own an undivided 50%
interest in any Joint Collaboration Technology, without obligation to account to
the other for the exploitation thereof or to seek consent of the other for the
grant of any licenses under or the enforcement of Joint Collaboration
Technology, in each case subject to the licenses granted in this Agreement. Each
Party will promptly disclose to the other Party in writing, and will cause its
Affiliates, agents and independent contractors to so disclose to it, the
development, making, conception or reduction to practice of any Joint
Collaboration Technology.
     10.4 Further Acts. Each Party will take all necessary and proper acts, and
will cause its employees, Affiliates, contractors, and consultants to take such
necessary and proper acts, to effectuate the ownership provisions provided in
this Section 10.
     10.5 Third Party Technology.
          10.5.1 Consent.
               (a) After the Effective Date, if a Party intends to negotiate a
Technology Acquisition Agreement that, at such time, is applicable to a
Collaboration Product, such Party will keep the other Party advised of such
negotiation. It is expressly understood that the Party negotiating the
Technology Acquisition Agreement will make the final determination as to the
terms thereof and whether or not to enter into such Technology Acquisition
Agreement, and the other Party will not interfere with such negotiation or the
ability of the Party to enter into such Technology Acquisition Agreement.

26



--------------------------------------------------------------------------------



 



               (b) The Party negotiating the Technology Acquisition Agreement
will use reasonable efforts to secure a license that is sublicensable to the
other Party on the same terms and conditions applicable to the negotiating
Party.
               (c) Promptly upon execution by a Party of any Technology
Acquisition Agreement under which the other Party receives a sublicense under
this Agreement, the Party that executed such Technology Acquisition Agreement
will provide to the other Party a complete copy of such Technology Acquisition
Agreement.
     10.5.2 Terms and Maintenance. Each Party hereby covenants and agrees that:
(i) it will not consent to any amendment or modification or termination of any
Technology Acquisition Agreement that would adversely affect the licenses
granted to the other Party hereunder without the written permission of such
other Party; (ii) it will perform its contractual obligations to keep any
Technology Acquisition Agreement in full force and effect during the respective
terms thereof; (iii) it will not assign any Technology Acquisition Agreement
without the written consent of the other Party (which consent will not be
unreasonably withheld), except that such consent will not be required for
assignment in connection with the transfer or sale of all or substantially all
of its business, or in the event of its merger, consolidation, change in control
or similar transaction, (x) provided that such assignment is subject to this
Agreement and (y) such assignment does not adversely affect the Technology
Acquisition Agreement or either Party’s rights thereunder; and (iv) it will
promptly advise the other Party of any notice of a breach or intent to terminate
any Technology Acquisition Agreement that is received, and to the extent
permitted under the Technology Acquisition Agreement, such other Party will have
the right but not the obligation to cure any such breach. Notwithstanding the
foregoing, MedImmune’s obligations under this Section 10.5.2 only apply to
Technology Acquisition Agreements that affect (a) an Approved Collaboration
Product against a Non-Proprietary Target in Europe or a process for producing
such Collaboration Product for Europe and/or (b) an Approved Collaboration
Product against a Proprietary Target in Europe to the extent that Micromet has
and maintains co-promotion or Commercialization rights thereto.
     10.5.3 Technology Acquisition Payments.
          (a) MedImmune will be responsible for and will make any Technology
Acquisition Payments arising in connection with the development or
Commercialization of Approved Collaboration Products in the Territory under its
own Technology Acquisition Agreements and under any Technology Acquisition
Agreements of Micromet pursuant to which Licensed Technology is licensed to
MedImmune under this Agreement; provided, however, that MedImmune may deduct a
portion of these Technology Acquisition Payments paid by MedImmune from
royalties payable to Micromet under this Agreement, as set forth in
Section 13.2.3(b). Each such Technology Acquisition Payment due under a
Technology Acquisition Agreement of Micromet will be due and payable as set
forth in the applicable Technology Acquisition Agreement and will be paid by
MedImmune to Micromet.
          (b) Micromet will be responsible for and will make any Technology
Acquisition Payments arising in connection with the development or
Commercialization of Approved Collaboration Products outside the Territory under
its own Technology Acquisition Agreements and under any Technology Acquisition
Agreements pursuant to which Micromet holds a license under this Agreement. Each
such Technology Acquisition Payment due under a Technology Acquisition Agreement
of MedImmune will be due and payable as set forth in the applicable Technology
Acquisition Agreement and will be paid by Micromet to MedImmune.

27



--------------------------------------------------------------------------------



 



          (c) Each Party has the right to notify the other Party that the
notifying Party desires to terminate its license under one or more of the other
Party’s Technology Acquisition Agreements, in which case such license will be
terminated and the notifying Party will no longer be obligated to make payments
for such license.
11. License Grants
     11.1 Licenses granted by Micromet.
          11.1.1 Subject to Section 4.7 and the other terms and conditions set
forth in this Agreement, Micromet hereby grants to MedImmune an exclusive (even
as to Micromet), royalty-bearing right and license under the Licensed
Technology, to make, have made, use, offer for sale, sell, and import
Collaboration Products in the Territory for any use in humans.
          11.1.2 MedImmune hereby covenants and agrees not to use any
confidential Know-How that is Licensed Technology, nor grant any Third Party any
license or right under confidential Know-How that is Independent Micromet
Technology or Micromet Collaboration Technology, to develop or Commercialize any
product other than Collaboration Products without Micromet’s written consent,
and not otherwise to use or practice the confidential Know-How that is
Independent Micromet Technology or Micromet Collaboration Technology except as
expressly permitted by this Agreement.
          11.1.3 Subject to the terms and conditions set forth in this
Agreement, Micromet hereby grants to MedImmune a worldwide, co-exclusive (with
Micromet), royalty-free right and license, with the right to grant sublicenses,
under the Micromet Collaboration Technology to make, have made, use, offer for
sale, sell, and import any product that is not a BiTE Product for any use in
humans. The license set forth in this Section 11.1.3 is exclusive except as to
Micromet and its permitted licensees under Section 11.4 below.
          11.1.4 MedImmune will have the right to grant sublicenses under the
licenses granted in Section 11.1.1, provided that each such sublicense grant
will be made subject to the terms of this Agreement. If a sublicensee of
MedImmune commits any act or omission relating to (a) Micromet’s Confidential
Information disclosed by MedImmune to such sublicensee, (b) the practice of the
sublicense granted by MedImmune under the licenses granted to it in this
Agreement to such sublicensee outside the limited geographic and product-related
scope thereof, or (d) the misappropriation of Micromet’s confidential Know-How,
which act or omission, if committed by MedImmune, would constitute a material
breach of this Agreement, then MedImmune will, upon request of Micromet,
terminate the sublicense agreement with such sublicensee. Promptly upon
execution of each agreement under which MedImmune grants a sublicense under the
licenses granted by Micromet to MedImmune under this Agreement, MedImmune will
provide to Micromet a complete copy of such sublicense agreement.
     11.2 Licenses granted by MedImmune.
          11.2.1 Subject to the terms and conditions set forth in this Agreement
and subject to the payment obligations of this Agreement including
Sections 6.1.3, 7.11.2 and 10.5.3, MedImmune hereby grants to Micromet an
exclusive (even as to MedImmune), royalty-free, right and license, with the
right to grant and authorize the grant of sublicenses, under the Independent
MedImmune Technology, MedImmune’s rights and interest in the Joint Collaboration
Technology, and the MedImmune Collaboration Technology to use, offer for sale,
sell, and import Collaboration Products that bind to a Non-Proprietary Target
for any use in humans, but only for sale and use in Europe.

28



--------------------------------------------------------------------------------



 



          11.2.2 Subject to the terms and conditions set forth in this
Agreement, MedImmune hereby grants to Micromet a worldwide, co-exclusive (with
MedImmune), royalty-free right and license, with the right to grant and
authorize the grant of sublicenses, under MedImmune’s rights and interest in the
Joint Collaboration Technology and the MedImmune Collaboration Technology to
make, have made, use, offer for sale, sell, and import any BiTE Product (other
than any Collaboration Product, or any BiTE Product as to which MedImmune is
exclusively licensed under an agreement with Micromet) for any use in humans.
The license set forth in this Section 11.2.2 is exclusive except as to MedImmune
and its permitted licensees under Section 11.3 below.
          11.2.3 Upon transfer of a manufacturing process to Micromet in
accordance with Section 8 of this Agreement and subject to the payment
obligations of Sections 7.11.2 and 10.5.3, MedImmune hereby grants to Micromet
an exclusive (even as to MedImmune, but not as to sublicensees of Micromet that
receive a direct license from MedImmune upon Micromet’s request pursuant to
Section 11.2.4), royalty-bearing right and license, without the right to grant
sublicenses, under Independent MedImmune Technology, MedImmune Collaboration
Technology, MedImmune Process Technology, and MedImmune’s rights and interest in
the Joint Collaboration Technology to use such manufacturing process to make and
have made Approved Collaboration Products against a Non-Proprietary Target for
sale and use in Europe.
          11.2.4 In the event that Micromet grants a license in Europe to a
Third Party for an Approved Collaboration Product, and Micromet has a license
under this Section 11.2 to the applicable Commercial Process for such Approved
Collaboration Product, then, upon request by Micromet, MedImmune will grant such
Third Party a license under Independent MedImmune Technology, MedImmune
Collaboration Technology, MedImmune Process Technology, and MedImmune’s right
and interest in the Joint Technology to use such Commercial Process to make and
have made the applicable Collaboration Product for sale and use in Europe. The
commercial terms of each such license will be the same as the terms set forth in
Sections 7.11.2 and 8, as applicable, and the remaining terms will be negotiated
in good faith between MedImmune and such Third Party. In addition, MedImmune
will transfer the Commercial Process to such Third Party pursuant to the terms,
mutatis mutandis, of Section 8.
          11.2.5 If a sublicensee of Micromet commits any act or omission
relating to (a) MedImmune’s Confidential Information disclosed by Micromet to
such sublicensee, (b) the practice of the sublicense granted by Micromet under
the licenses granted to it in this Agreement to such sublicensee outside the
limited geographic and product-related scope thereof, or (d) the
misappropriation of MedImmune’s confidential Know-How, which act or omission, if
committed by Micromet, would constitute a material breach of this Agreement,
then Micromet will, upon request of MedImmune, terminate the sublicense
agreement with such sublicensee. Promptly upon execution of each agreement under
which Micromet grants a sublicense under the licenses granted by MedImmune to
Micromet under this Agreement, Micromet will provide to MedImmune a complete
copy of such sublicense agreement.
          11.2.6 Micromet hereby covenants and agrees not to use any
confidential Know-How that is Independent MedImmune Technology or MedImmune
Collaboration Technology, nor grant any Third Party any license or right under
confidential Know-How that is Independent MedImmune Technology or MedImmune
Collaboration Technology, to develop or Commercialize any product other than
Collaboration Product outside the Territory without MedImmune’s written consent,
and not otherwise to use or practice the confidential Know-How that is
Independent MedImmune Technology or MedImmune Collaboration Technology except as
expressly permitted by this Agreement.

29



--------------------------------------------------------------------------------



 



     11.3 Limitations on MedImmune’s Ability to License. MedImmune hereby
covenants and agrees that it will not license, assign or otherwise transfer to
any Third Party any of its right and interest in and to the Joint Collaboration
Technology or the MedImmune Collaboration Technology for research, development,
manufacture, use or Commercialization of any BiTE Product, except in connection
with co-developing one or more BiTE Products with such Third Party or with
respect to Collaboration Product in the Territory. This limitation is not
applicable to any Approved Collaboration Product as to which MedImmune holds a
license under this Agreement or any “Licensed Product,” as that term is defined
in that certain Collaboration and License Agreement executed by the Parties on
the Effective Date.
     11.4 Limitations on Micromet’s Ability to License. Micromet hereby
covenants and agrees that it will not license, assign or otherwise transfer to
any Third Party any of its right and interest in and to the Joint Collaboration
Technology or the Micromet Collaboration Technology for research, development,
manufacture, use or Commercialization of any product that is not a BiTE Product,
except in connection with co-developing such product with such Third Party.
     11.5 Option for Exclusive License to [***] Patent.
          11.5.1 Grant of Option. Micromet hereby grants MedImmune an exclusive
option to obtain an exclusive, royalty-bearing right and license under the [***]
Patent, to make, have made, use, offer for sale, sell, and import Collaboration
Products in the United States for any use in humans. MedImmune may exercise the
option at any time during the term of this Agreement by providing written notice
to Micromet.
          11.5.2 Financial Terms. MedImmune will make any payments due by
Micromet to Upstream Licensor; provided, however, that Micromet will remain
solely responsible for the payment of any annual license maintenance fees; and
provided, further, that any payments due from Micromet to the Upstream Licensor
as a result of receiving royalties on Net Sales from MedImmune may be off-set
against royalties due to Micromet under this Agreement as provided in
Section 10.5.3(b).
     11.6 Bankruptcy Provision under German Law.
          11.6.1 In the event that Micromet becomes insolvent, has to file for
insolvency or is adjudicated insolvent, Micromet, its legal successor or the
insolvency administrator will, to the extent legally possible, use commercially
reasonable endeavors to ensure that MedImmune retains the licensing rights based
on Licensed Technology owned by Micromet granted to MedImmune under this
Agreement. Except for any mandatory law, in such event MedImmune will continue
to use the licensing rights in accordance with the terms set out in this
Agreement.
          11.6.2 In relation to licensing rights granted to MedImmune which are
based on Licensed Technology that Micromet licenses from Third Parties, Micromet
or its legal successor or the insolvency administrator will, to the extent
legally possible, use commercially reasonable endeavors to secure the retention
of the licensing rights granted to MedImmune. Except for any mandatory law,
depending on the terms of the license agreement between Micromet and the
relevant Third Party Micromet, its legal successor or the insolvency
administrator will use its commercially reasonable endeavors to assign or
transfer all its rights or obligations under the relevant licensing agreement
between Micromet and the relevant Third Party
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

30



--------------------------------------------------------------------------------



 



to MedImmune. Alternatively, Micromet or its legal successor or the insolvency
administrator will use its commercially reasonable endeavors to convince the
relevant Third Party to enter into negotiations with MedImmune in order to cause
the conclusion of the appropriate license agreements between the relevant Third
Party and MedImmune.
     11.7 Bankruptcy Provision under US Law. All rights and licenses granted
under or pursuant to this Agreement, including amendments hereto, by MedImmune
to Micromet are, for all purposes of Section 365(n) of Title 11 of the U.S. Code
(“Title 11”), licenses of rights to intellectual property as defined in Title
11. All rights, powers and remedies of Micromet provided in this Section 11.7
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including, without
limitation Title 11) in the event of the commencement of a Title 11 case by or
against MedImmune. In such event, Micromet will be entitled to exercise all
other such rights and powers and resort to all other such remedies as may now or
hereafter exist at law or in equity (including, without limitation, under Title
11).
     11.8 First Offer. In the event that Micromet decides to transfer ownership
of Micromet Collaboration Technology to a Third Party, Micromet will first offer
ownership in and to such Micromet Collaboration Technology to MedImmune by
written notice to MedImmune and if, within [***] after such written notice,
MedImmune notifies Micromet that MedImmune has an interest in acquiring the
Micromet Collaboration Technology, then for a period of [***] thereafter, the
Parties will negotiate in good faith the terms and conditions of such
acquisition. If the Parties do not reach agreement on such terms and conditions
within a period of [***] after such written notice from MedImmune, then for a
period of [***] thereafter Micromet will have the right to transfer ownership to
the Micromet Collaboration Technology to a Third Party without re-offering such
rights to MedImmune; provided, however, that during such [***] period, Micromet
will not transfer the applicable rights to a Third Party on financial terms and
conditions that, in the aggregate, are no more favorable to the Third Party or
equal to MedImmune’s final offer to Micromet. This clause does not apply to any
assignment of this Agreement by Micromet or any sale by Micromet of
substantially all of Micromet’s assets pertaining to a Collaboration Product,
each as set forth in Section 22.2.
     11.9 Disclosure of Micromet Core Technology. For the avoidance of doubt,
Micromet will not have any obligation under this Agreement to disclose or
transfer any Know-How relating to creation or characterization of BiTE
Molecules, including protein engineering, the selection or determination of the
amino acid sequence of proteins relevant for the function of BiTE Molecules,
except as necessary to perform the development of an Approved Collaboration
Product under a Development Plan.
12. Prosecution, Enforcement and Defense of Patents
     12.1 Prosecution and Maintenance of Patents.
          12.1.1 Micromet will have the sole right to file, prosecute and
maintain Patents in the Independent Micromet Technology and Micromet
Collaboration Technology. MedImmune will cooperate with Micromet to file,
prosecute and maintain such Patents, and will have the right to review and
provide comments to Micromet relating to such patent applications and patents.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

31



--------------------------------------------------------------------------------



 



          12.1.2 MedImmune will have the sole right to file, prosecute and
maintain Patents in the Joint Collaboration Technology. Micromet will reimburse
MedImmune for [***]% of MedImmune’s reasonable and documented out-of-pocket
costs incurred in connection with the filing and prosecution of Patents included
in the Joint Collaboration Technology. Micromet will cooperate with MedImmune to
file, prosecute and maintain such Patents, and will have the right to review and
provide comments to MedImmune relating to such patent applications and patents.
          12.1.3 For all other Patents, the person or entity owning the Patent
will pay the costs and expenses thereof.
          12.1.4 With respect to Patents in the Licensed Technology or Patents
in MedImmune Collaboration Technology, each Party will provide to the other
Party all documents that relate to patent filing, prosecution and maintenance,
including, but not limited to, each patent application, office action, response
to office action, request for terminal disclaimer, and request for reissue or
reexamination or extension of any patent issuing from such application
sufficiently prior to the filing of such application, response or request to
allow for review and comment by such other Party, except to the extent that the
filing Party is prohibited from doing so under a Technology Acquisition
Agreement. The filing Party agrees to consider and take into account all
comments received from the other Party.
          12.1.5 Micromet will not withdraw or abandon any Patent in the
Licensed Technology in the Territory, without MedImmune’s prior written consent,
and at the request of MedImmune, Micromet will file continuation and divisional
applications, except to the extent that Micromet is prohibited from doing so
under a Technology Acquisition Agreement.
     12.2 Enforcement of Patents.
          12.2.1 Notice. If either Party learns that a Third Party is infringing
or allegedly infringing any Patent within the Micromet Independent Technology,
MedImmune Independent Technology, or Collaboration Technology, it will promptly
notify the other Party thereof including available evidence of infringement. The
Parties will cooperate and use reasonable efforts to stop such alleged
infringement without litigation.
          12.2.2 Enforcement Actions for Micromet Technology.
               (a) Outside the Territory, Micromet will have the sole right (but
not the obligation) to take the appropriate steps to remove the infringement or
alleged infringement of Licensed Technology, including by initiation,
prosecution and control at its own expense of any suit, proceeding or other
legal action by counsel of its own choice. MedImmune will have the right, at its
own expense, to be represented in any such action by counsel of its own choice.
               (b) Except as described in Section 12.2.2(a), with respect to the
alleged infringement of Licensed Technology by Collaboration Products developed
or Commercialized by a Third Party, and subject to the rights of any licensor of
Licensed Technology under Technology Acquisition Agreements with Micromet,
MedImmune will have the first right (but not the obligation) to bring any
infringement action or proceeding within the Territory, at the cost and expense
of MedImmune, by counsel
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

32



--------------------------------------------------------------------------------



 



of its own choice. Micromet will have the right, at its own cost and expense, to
be represented in any such action by counsel of its own choice. If MedImmune
fails to bring such an action in the Territory within 180 days of written notice
thereof from Micromet to MedImmune, then Micromet will have the right to bring
such action at the cost and expense of Micromet with counsel selected by
Micromet. MedImmune, at its cost and expense, will have the right to be
represented by counsel in any such action brought by Micromet.
          12.2.3 Enforcement Actions for MedImmune Technology. MedImmune will
have the first right (but not the obligation) to take the appropriate steps to
remove the infringement or alleged infringement of Independent MedImmune
Technology and MedImmune Collaboration Technology, including by initiation,
prosecution and control at its own expense of any suit, proceeding or other
legal action by counsel of its own choice. Micromet will have the right, at its
own expense, to be represented in any such action by counsel of its own choice.
If MedImmune fails to bring such an action in the Territory within 180 days of
written notice thereof from Micromet to MedImmune under MedImmune Collaboration
Technology with respect to a Third Party making, using, selling, offering for
sale or importing a Collaboration Product, then Micromet will have the right to
bring such action at the cost and expense of Micromet with counsel selected by
Micromet. MedImmune, at its cost and expense, will have the right to be
represented by counsel in any such action brought by Micromet.
          12.2.4 Cooperation; Damages. If one Party brings any enforcement
action or proceeding under this Section 12 with respect to a Collaboration
Product, the other Party agrees to be joined as party plaintiff if necessary to
prosecute the action or proceeding and to give the first Party reasonable
assistance and authority to file and prosecute the suit; provided, however, that
neither Party will be required to transfer any right, title or interest in or to
any property to the other Party or any other party to confer standing on a Party
hereunder. The Party bringing the action will have the right to control such
action, including the settlement thereof, provided, however, that no settlement
will be made that adversely affects the validity, enforceability or scope of a
Patent included in Licensed Technology unless agreed to in writing by both
Parties. Any damages or other monetary awards recovered pursuant to any suit,
proceeding or other legal action taken under this Section 12.2 will be allocated
first to the costs and expenses of the Party bringing suit, and second to the
costs and expenses (if any) of the other Party that were authorized by the Party
bringing the suit, with any remaining amounts (if any) to be allocated to the
Party bringing suit and if the amount is allocated to MedImmune, such amount
will be Net Sales subject to royalty under this Agreement.
     12.3 Third Party Patents. If any notice of infringement is received by, or
a suit is initiated against, either Party with respect to a Collaboration
Product, the Parties will consult in good faith regarding the best response. In
each case, the Party that is sued will have the sole right to defend such
action. If MedImmune is required to make any payments to any Third Party with
respect to the development, manufacture, use or sale of a Collaboration Product
as a result of such action, MedImmune will be entitled to offset such payments
against the royalties otherwise due and payable by MedImmune under this
Agreement to Micromet as provided in Section 13.2.3.
13. Fees and Payments
     13.1 Development Milestones. MedImmune will make the following
non-refundable, non-creditable payments to Micromet in the amounts set forth
below within 15 days of the occurrence of the following events with respect to
each Collaboration Product:

33



--------------------------------------------------------------------------------



 



          Milestone Event   Milestone Payment  
1. Upon achievement of the preclinical proof of concept criteria, as established
unanimously by the JDC and set forth in the applicable Research Plan
  US$[***]
 
       
2. Upon filing of the first IND in the United States
  US$[***]
 
       
3. First patient enrolled in first Pivotal Trial for the United States
  US$[***]
 
       
4. Filing of first BLA in the United States
  US$[***]
 
       
5. Approval of first BLA in the United States
  US$[***]
 
       
6. Approval of first MAA in Europe
  US$[***]*

 

*   This milestone payment is waived by Micromet if Micromet or a Third Party
licensee of Micromet is the sponsor of such MAA pursuant to clause (b) of
Section 4.2.

     13.2 Royalties.
          13.2.1 Royalty Rates. Subject to the adjustments provided for in
Section 13.2.3, MedImmune will pay to Micromet:
               (a) a royalty equal to [***]% of Net Sales of each Collaboration
Product in the Territory sold by MedImmune, its Affiliates or their sublicensees
for that portion of the total amount of aggregate Net Sales of that
Collaboration Product in the Territory in a calendar year that is less than or
equal to US$[***];
               (b) a royalty equal to [***]% of Net Sales of each Collaboration
Product in the Territory sold by MedImmune, its Affiliates or their sublicensees
for that portion of the total amount of aggregate Net Sales of that
Collaboration Product in the Territory in a calendar year that is greater than
US$[***];
               (c) in addition to the royalties payable pursuant to
Sections 13.2.1(a) and (b) above, a royalty equal to [***]% of Net Sales of each
Collaboration Product sold by MedImmune, its Affiliates or their sublicensees in
a country for which Micromet’s co-promotion rights have been terminated under
Section 5.4.4.
               (d) It is expressly understood that no royalties will be due from
MedImmune under any of Sections 13.2.1(a), (b) or (c) to the extent payments are
due under Section 5.4.3 or Section 13.3.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

34



--------------------------------------------------------------------------------



 



               (e) In the event that a Collaboration Product is sold in
combination with a therapeutically active component that is not a Collaboration
Product (“Combination Product”), then net sales (calculated as Net Sales) of
such Combination Product upon which a royalty is paid will be subject to the
following adjustment. If the Collaboration Product and the other therapeutically
active component of the Combination Product are sold separately in a country,
then net sales of such Combination Product in such country upon which a royalty
is paid will be multiplied by the fraction A/A+B, where A equals the average
sales price of such Collaboration Product sold separately in such country, and B
equals the average sales price of the other therapeutically active component
sold separately in such country. Otherwise, the parties will enter into good
faith negotiations and attempt to reach mutual agreement to determine an
appropriate adjustment to the net sales of such Combination Product in a country
to reflect the relative contributions of the Collaboration Product and the other
therapeutically active component to the value of the Combination Product in such
country. If such mutual agreement is not reached within 90 days after
commencement of such negotiations, then the determination will be submitted to
binding arbitration under Section 22.4.
               (f) Only one royalty will be due and payable for the manufacture,
use and sale of Collaboration Product irrespective of the number of Valid Claims
within the Licensed Technology that cover the manufacture, use and sale of
Collaboration Product. Upon payment of a royalty under this Agreement with
respect to a unit of Collaboration Product, no further royalty will be due with
respect to such unit of Collaboration Product.
          13.2.2 Royalty Term.
               (a) Royalties due under Section 13.2.1(a) and (b), and if
applicable Section 5.4.3, will continue until the later of: (i) the expiration
of the last-to-expire Patent within the Licensed Technology containing a Valid
Claim claiming or covering such Collaboration Product in the country of the
Territory where sold, or (ii) 10 years from the first commercial sale of such
Collaboration Product in such country of the Territory.
               (b) Royalties due under Section 13.2.1(c) for a particular
Collaboration Product will continue until the cumulative amount of such
royalties paid to Micromet equals [***], plus an interest charge of [***]%
compounded annually on [***]; provided, however, that if Micromet’s co-promotion
rights with respect to one or more countries have been terminated by MedImmune
pursuant to Section 5.4.4 above, the [***], as determined by the Parties in the
Co-Promotion Agreement.
               (c) The royalty rate adjustments set forth in Sections 13.2.2(a)
and (b) are not cumulative and in no event will the application of one or both
of such adjustments reduce the royalty payable by MedImmune pursuant to
Section 13.2.1 on Collaboration Product to less than [***]% of Net Sales of
Collaboration Product.
          13.2.3 Royalty Adjustments.
               (a) In the event that one or more Third Parties sell a
Collaboration Product in a country of the Territory that does not infringe a
Valid Claim of a Patent that is Licensed Technology and the sales of such
Collaboration Product by such Third Parties amounts to [***]% of aggregate sales
of such
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

35



--------------------------------------------------------------------------------



 



Collaboration Product in such country in a calendar year by MedImmune, its
Affiliates and sublicensees, then the royalty payable by MedImmune pursuant to
Section 5.4.3 or 13.2.1 on such Collaboration Product in such country for such
calendar year will be reduced to [***]%. If sales by such Third Parties are only
for a portion of a calendar year, the [***]% of sales by MedImmune, its
Affiliates and sublicensees will be determined over such portion of the calendar
year.
               (b) MedImmune may credit up to [***]% of any Technology
Acquisition Payments that may become due as a result of the development or
Commercialization of Collaboration Product by MedImmune against the amount of
any royalties due and payable by MedImmune pursuant to Section 5.4.3 or 13.2.1;
provided, however, that in no event will such credit reduce the amount of
royalties due and payable by MedImmune to Micromet (i) under Section 13.2.1, to
less than [***]% of Net Sales of Collaboration Product, or (ii) under
Section 5.4.3, to less than [***]% of Net Sales of Collaboration Product.
     13.3 Profit Sharing. If Micromet exercises the Co-Promotion Option with
respect to a Collaboration Product and retains such co-promotion rights therefor
in one or more countries of Europe, MedImmune will pay to Micromet an amount
corresponding to [***]% of Net Profits of such Collaboration Product sold by
MedImmune, its Affiliates or sublicensees in such countries.
14. Payment Terms
     14.1 Payment Method. All amounts due to Micromet will be paid in EURO and
those due to MedImmune will be paid in United States Dollars, in each case by
wire transfer in immediately available funds to an account designated by the
Party that is the payee. The conversion for royalties will be made at the
exchange rate reported in The Wall Street Journal, Eastern Edition on the last
business day of the calendar quarter for which royalties are payable, and in all
other cases at such exchange rate on the date that the payment is due. Any
payments or portions thereof due hereunder which are not paid on the date such
payments are due under this Agreement will bear interest at the lower of (i)
[***]% over the overnight LIBOR rate effect on the due date, or (ii) the maximum
rate permitted by law, calculated on the number of days such payment is
delinquent, compounded monthly.
     14.2 Payment Schedules; Reports. Payments due pursuant to Sections 5.4.3,
6.1.3, 7.11.2, 13.2, and 13.3 are due and payable within [***] of the end of
each calendar quarter during the Term during which there were Net Sales in the
Territory or Net Profits in Europe. Each payment will be accompanied with a
report containing a detailed account of the calculation of such Net Sales and
Net Profits.
     14.3 Records Retention; Audit.
          14.3.1 Record Retention. Each Party will maintain complete and
accurate books, records and accounts used for the determination of Net Sales and
any expenses incurred in connection with the performance of the Research Plans
and Development Plans, in sufficient detail to confirm the accuracy of any
payments required under this Agreement, which books, records and accounts will
be retained by such Party until [***] years after the end of the period to which
such books, records and accounts pertain.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

36



--------------------------------------------------------------------------------



 



          14.3.2 Audit. Each Party will have the right to have an independent
certified public accounting firm of internationally recognized standing,
reasonably acceptable to the other Party, have access during normal business
hours, and upon reasonable prior written notice, to such of the records of the
other Party as may be reasonably necessary to verify the accuracy of any
payments made to or received from the other Party for any calendar quarter
ending not more than [***] prior to the date of such request; provided, however,
that no Party will have the right to conduct [***]. The accounting firm will
disclose to the Parties only whether the development expenses or Net Sales
reported by the audited Party are correct or incorrect and the specific details
concerning any discrepancies. The auditing Party will bear all costs of such
audit, unless the audit reveals a discrepancy in the audited Party’s favor of
more than [***]%, in which case the audited Party will bear the cost of the
audit. The results of such accounting firm will be final, absent manifest error.
          14.3.3 Payment of Additional Amounts. If, based on the results of any
audit, additional payments are owed to a Party under this Agreement, the amount
of such payments will be credited against future amounts payable by such Party
to the other Party under this Agreement; provided, however, that if such
additional payments are not fully credited within [***] months after the receipt
of the applicable audit results, the Party owing such additional payments will
at such time pay the other Party any uncredited amounts thereof.
          14.3.4 Confidentiality. Each Party will treat all information subject
to review under this Section 14.3 in accordance with the provisions of
Section 15 and will cause its accounting firm to enter into a reasonably
acceptable confidentiality agreement with the audited Party obligating such firm
to maintain all such financial information in confidence pursuant to such
confidentiality agreement.
15. Confidentiality
     15.1 Definition. “Confidential Information” means (a) any Know-How, and
(b) any scientific, manufacturing, marketing and business plans, and financial
and personnel matters relating to a Party or its present or future products,
sales, suppliers, customers, employees, investors or business; in either case,
that has been disclosed by or on behalf of such Party to the other Party either
in connection with the discussions and negotiations pertaining to this Agreement
or in the course of performing this Agreement (including any information
disclosed under the Confidentiality Agreement between the Parties dated
December 11, 2002).
     15.2 Exclusions.
          15.2.1 Notwithstanding the foregoing, any information of a Party will
not be deemed Confidential Information with respect to a receiving Party for
purposes of this Agreement if such information:
               (a) was already known or available to the receiving Party or its
Affiliates, other than under an obligation of confidentiality or non-use to the
other Party, at the time of disclosure to the receiving Party;
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

37



--------------------------------------------------------------------------------



 



               (b) was generally available or known to parties reasonably
skilled in the field to which such information pertains, or was otherwise part
of the public domain, at the time of its disclosure to the receiving Party;
               (c) became generally available or known to parties reasonably
skilled in the field to which such information pertains, or otherwise became
part of the public domain, after its disclosure to the receiving Party through
no fault of or breach of its obligations under this Section 15 by the receiving
Party;
               (d) was disclosed to the receiving Party, other than under an
obligation of confidentiality or non-use, by a Third Party who had no obligation
to the Party that Controls such information not to disclose such information to
others; or
               (e) was independently discovered or developed by the receiving
Party or its Affiliates, as evidenced by their written records, without the use
of, and by personnel who had no access to, Confidential Information belonging to
the Party that Controls such information.
     15.3 Disclosure and Use Restriction. Except as expressly provided herein,
the Parties agree that, during the Term and for [***] thereafter, each Party and
its Affiliates and sublicensees will keep completely confidential and will not
publish or otherwise disclose any Confidential Information of the other Party,
its Affiliates or sublicensees. Neither Party will use any Confidential
Information of the other Party without such other Party’s consent, except as
expressly permitted by this Agreement.
     15.4 Authorized Disclosure. Each Party may use and disclose Confidential
Information of the other Party to the extent that such use and disclosure is:
               (a) made in response to a valid order of a court of competent
jurisdiction or other governmental or regulatory body of competent jurisdiction;
provided, however, that such Party will first have given notice to such other
Party and given such other Party a reasonable opportunity to quash such order
and to obtain a protective order requiring that the Confidential Information and
documents that are the subject of such order be held in confidence by such court
or governmental or regulatory body or, if disclosed, be used only for the
purposes for which the order was issued; and provided, further, that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order will be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
               (b) otherwise required by law, rule or regulation; provided,
however, that the disclosing Party will provide such other Party with notice of
such disclosure in advance thereof to the extent practicable;
               (c) made by such Party to the regulatory authorities as required
in connection with any filing of MAAs, INDs, BLAs, marketing approval
applications, or similar applications or requests for regulatory approvals;
provided, however, that reasonable measures will be taken to assure confidential
treatment of such information;
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

38



--------------------------------------------------------------------------------



 



               (d) made by such Party, in connection with the performance of
this Agreement, to Affiliates, permitted sublicensees, research partners,
employees, consultants, representatives or agents, each of whom prior to
disclosure must be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Section 15;
               (e) made by such Party to existing or potential acquirers or
merger candidates; existing or potential pharmaceutical collaborators (to the
extent contemplated under this Agreement); investment bankers; existing or
potential investors, venture capital firms or other financial institutions or
investors for purposes of obtaining financing; or Affiliates, each of whom prior
to disclosure must be bound by obligations of confidentiality and non-use at
least equivalent in scope to those set forth in this Section 15; provided,
however, neither Party will disclose any item of the other Party’s Confidential
Information to any existing or potential acquirer or merger partner that is
substantially involved in the development or Commercialization of pharmaceutical
products comprising or containing Single Chain Antibodies or Collaboration
Products without first providing such other Party with reasonable advance
written notice of each such disclosure; or
               (f) made in a patent application filed in conformance with this
Agreement.
     15.5 Terms of Agreement to be Maintained in Confidence. Subject to the
provisions of this Section 15, the Parties agree that the terms of this
Agreement are deemed Confidential Information of both Parties and will be
subject to the restrictions on use and disclosure set forth herein.
16. Public Communications
     16.1 General Provisions. The Parties will cooperate with respect to the
timing and content of communications with the public regarding the development
and marketing of Collaboration Products, under the terms to be set forth in each
Development Plan and subject to the provisions of this Section 16.
     16.2 Use of Name. Neither Party will make public use of the other Party’s
name except (a) in connection with announcements and other permitted disclosures
relating to this Agreement and the activities contemplated hereby, (b) as
required by applicable law, rule, or regulation, and (c) otherwise as agreed in
writing by such other Party.
     16.3 Press Releases.
          16.3.1 If the Parties desire to make a joint press release regarding
the execution of this Agreement, the final form of such release will be subject
to approval of both Parties prior to its release to the public. For subsequent
press releases and other written public disclosures relating to this Agreement
or the Parties’ relationship hereunder (each, a “Proposed Disclosure”), each
Party will use reasonable efforts to submit to the other Party a draft of such
Proposed Disclosure for review and comment by the other Party at least [***]
days prior to the date on which such Party plans to release such Proposed
Disclosure, and in any event will submit such drafts at least [***] prior to the
release of such Proposed Disclosure, and will review and consider in good faith
any comments provided in response.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

39



--------------------------------------------------------------------------------



 



          16.3.2 If a Party is unable to comply with the foregoing [***] notice
requirement because of a legal obligation or stock exchange requirement to make
more rapid disclosure, such Party will not be in breach of this Agreement but
will in that case give telephone notice to a senior executive of the other Party
and provide a draft disclosure with as much notice as possible prior to the
release of such Proposed Disclosure.
          16.3.3 A Party may publicly disclose without regard to the preceding
requirements of this Section 16.3 information that was previously disclosed in a
Proposed Disclosure that was in compliance with such requirements.
     16.4 Publications. At least [***] prior to submission of any material
related to the research or development activities hereunder for publication or
presentation, the submitting Party will provide to the other Party a draft of
such material for its review and comment. The receiving Party will provide any
comments to the submitting Party within [***] of receipt of such materials. No
publication or presentation with respect to the research or development
activities hereunder will be made unless and until the other Party’s comments on
the proposed publication or presentation have been duly considered and any
information determined by the other Party to be its Confidential Information has
been removed. If requested in writing by the other Party, the submitting Party
will withhold material from submission for publication or presentation for an
additional [***] to allow for the filing of a patent application or the taking
of such measures to establish and preserve proprietary rights in the information
in the material being submitted for publication or presentation.
17. Term and Termination
     17.1 Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and will expire upon the earlier of (i) the date of expiration of
all royalty and payment obligations due under this Agreement for all
Collaboration Products, and (ii) fifty years from the Effective Date, unless
earlier terminated as provided in this Agreement.
     17.2 Breach.
          17.2.1 In the event that MedImmune materially breaches a material
obligation under this Agreement, Micromet will have the right to send written
notice to MedImmune that Micromet will terminate the licenses granted to
MedImmune under this Agreement in the entirety or, as set forth in
Section 9.2.2, with respect to a particular Collaboration Product in a
particular country of the Territory, unless such breach is cured within [***]
([***] for a payment breach) after receipt by MedImmune of such notice. If such
breach is not cured within the applicable period and if for a breach other than
a payment breach, MedImmune does not submit the issue of breach to arbitration
under Section 22.4, then, upon expiration of the applicable period, the licenses
granted to MedImmune under this Agreement will terminate in the entirety or with
respect to the applicable Collaboration Product in the applicable country of the
Territory and MedImmune will have no further obligations under this Agreement
except those set forth in Section 18. In the event that MedImmune disputes a
payment obligation for which Micromet provides notice under this Section 17.2.1
and MedImmune notifies Micromet of such dispute and makes the payment under
protest, then notwithstanding such payment, MedImmune will have the right to
arbitrate under Section 22.4 whether
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

40



--------------------------------------------------------------------------------



 



MedImmune is obligated to make such payment and Micromet will return such
disputed payments to MedImmune to the extent MedImmune prevails in such
arbitration.
          17.2.2 In the event that Micromet materially breaches a material
obligation under this Agreement, MedImmune will have the right to send written
notice to Micromet that MedImmune will terminate the licenses and co-promotion
rights granted to Micromet under this Agreement in the entirety or, as set forth
in Section 9.2.4, with respect to a particular Collaboration Product in a
particular country of the Territory unless such breach is cured within [***]
([***] for a payment breach) after receipt by Micromet of such notice. If such
breach is not cured within the applicable period and if, for a breach other than
a payment breach, Micromet does not submit the issue of breach to arbitration
under Section 22.4, then, upon expiration of the applicable period, the licenses
and co-promotion rights granted to Micromet under this Agreement will terminate
in the entirety or with respect to the applicable Collaboration Product in the
applicable country of the Territory and Micromet will have no further
obligations under this Agreement except those set forth in Section 18. In the
event that Micromet disputes a payment obligation for which MedImmune provides
notice under this Section 17.2.2 and Micromet notifies MedImmune of such dispute
and makes the payment under protest, then notwithstanding such payment, Micromet
will have the right to arbitrate under Section 22.4 whether or not Micromet is
obligated to make such payment and to the extent Micromet prevails in such
arbitration, MedImmune will return such disputed payments to Micromet to the
extent that Micromet prevails in such arbitration.
     17.3 Voluntary Termination. MedImmune will have the right to terminate the
licenses granted to MedImmune under this Agreement in the entirety or in one or
more countries of the Territory by [***] prior written notice to Micromet. If
the licenses granted to MedImmune are terminated in the entirety pursuant to
this Section 17.3, then MedImmune will have no further obligations under this
Agreement except for those set forth in Section 18. If the licenses granted to
MedImmune are terminated in one or more countries pursuant to this Section 17.3,
then MedImmune will have no further payment obligations with respect to such
countries.
18. Effects of Termination
     18.1 Continuation of Development and Commercialization.
          18.1.1 Upon termination in the entirety of MedImmune’s licenses under
this Agreement pursuant to Sections 17.2.1 or 17.3, and subject to any rights
retained by MedImmune’s sublicensees in the Territory pursuant to Section 18.8,
Micromet will have the right to continue the development of and to
Commercialize, by itself or with or through Third Parties: (a) on a worldwide
basis, any Collaboration Product that binds to a Non-Proprietary Target, and
(b) for use and sale in Europe only, any Approved Collaboration Product binding
to a Proprietary Target with respect to which Micromet has exercised a
Co-Promotion Option and has made the contribution to development costs set forth
in Section 5.3. Micromet may exercise the continuation right described in this
Section 18.1.1 by providing MedImmune with a Continuation Notice in accordance
with the terms of Section 6.1.2.
          18.1.2 Upon continuation of development or Commercialization of a
Collaboration Product by Micromet pursuant to Sections 6.1 and 18.1.1, MedImmune
will, upon request of Micromet:
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

41



--------------------------------------------------------------------------------



 



               (a) continue the Development Activities set forth in the
applicable Development Plan relating to clinical trials commenced by or on
behalf of MedImmune prior to the effective date of such continuation, at the
cost and expense of Micromet, or upon request of Micromet and subject to
Applicable Law and to MedImmune’s obligations to Third Parties conducting such
Development Activities, transfer such Development Activities to Micromet;
               (b) transfer to Micromet or its designee the then-existing
clinical scale manufacturing process for such Collaboration Product or the
existing Commercial Process for such Collaboration Product, under the terms set
forth in Section 8;
               (c) provide Micromet with Clinical Trial Materials for such
Collaboration Product (if, at the time of such continuation, MedImmune is
providing Micromet with Clinical Trial Materials) until such time as Micromet or
its designee has established and validated a manufacturing process for any such
Collaboration Product and is approved to manufacture Pivotal Trial and
commercial supplies of Collaboration Product (but in no event longer than [***]
from completion of the transfer of the manufacturing process described in
Section 8); and
               (d) transfer to Micromet all non-clinical and clinical data,
information, regulatory approvals, and Know-How directly related to such
Collaboration Product, and any trademarks relating to such Collaboration
Product.
     18.1.3 In consideration of the performance of the obligations set forth in
the preceding Section 18.1.2, Micromet will pay MedImmune:
               (a) in the event of voluntary termination by MedImmune, a
technology transfer fee equal to the amount of any reasonable and documented
expenses at the FTE Rate as well as any out-of-pocket expenses incurred by
MedImmune in the course of effecting the transfer of materials described in
Section 18.1.2(b);
               (b) [***] for Clinical Trial Materials provided under
Section 18.1.2(c), on the terms set forth in Section 7;
               (c) if, at the time of such termination, MedImmune is supplying
Micromet with Collaboration Product, for commercial supply of Collaboration
Product, under the terms set forth in the applicable Commercial Supply Agreement
executed by the Parties pursuant to Section 7.11.1 or, if no such agreement has
been executed, under the terms set forth in Section 7;
               (d) the royalty set forth in Section 7.11.2(b), and the payments
of Section 10.5.3; and
               (e) the royalty set forth in Section 6.1.3, unless Micromet has
terminated in the entirety MedImmune’s licenses under this Agreement pursuant to
Section 17.2.1, in which case no such royalty is due.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

42



--------------------------------------------------------------------------------



 



          18.1.4 If the licenses granted to Micromet under this Agreement are
terminated in the entirety pursuant to Section 17.2.2, then MedImmune will have
the right to continue the development of and to Commercialize Collaboration
Products by itself or with or through Third Parties in the Territory. Upon such
termination, (a) Micromet will, at MedImmune’s option, either continue or
terminate the activities set forth in each Research Plan commenced prior to the
effective date of such termination, and, if any Research Plan is terminated,
transfer to MedImmune at [***] expense the BiTE Molecules generated pursuant to
such Research Plan and associated data, and (b) MedImmune will provide Micromet
with Clinical Trial Materials (if, at the time of such termination, MedImmune is
supplying Micromet with Clinical Trial Materials) required by Micromet to
complete any clinical trials commenced by or on behalf of Micromet prior to the
effective date of such termination pursuant to a Development Plan approved
unanimously by the JDC.
     18.2 Effect of Expiration on Intellectual Property. Upon expiration of this
Agreement pursuant to Section 17.1 above, (a) the licenses granted in Section 11
by Micromet to MedImmune will become fully paid, perpetual, and irrevocable, and
(b) the licenses granted in Section 11 by MedImmune to Micromet will become
fully paid, perpetual, and irrevocable.
     18.3 Effects of Termination on Licenses.
          18.3.1 If the licenses granted to MedImmune under this Agreement are
terminated in the entirety pursuant to Section 17.2.1 or Section 17.3, then the
licenses granted to Micromet by MedImmune under this Agreement will continue in
full force and effect under the terms and conditions of this Agreement, except
that (a) with respect to any Collaboration Product binding to a Non-Proprietary
Target, the licenses granted to Micromet under Section 11 will be extended to
include the Territory and (b) with respect to any Collaboration Product binding
to a Proprietary Target, the licenses granted to Micromet under Section 11 will
be extended to include the development, manufacture, sale and use of such
Collaboration Product in Europe; provided, however, that Micromet’s and
MedImmune’s obligations under this Agreement with respect to such licenses and
any Patents and Know-How covered thereunder will also remain in full force and
effect; and provided, further, that in each case such licenses to Micromet will
be subject to any rights retained by MedImmune’s sublicensees in the Territory
pursuant to Section 18.8.
          18.3.2 If the licenses granted to MedImmune under this Agreement are
terminated in one or more countries in the Territory pursuant to Section 17.2.1
or 17.3, then (a) with respect to any Collaboration Product binding to a
Non-Proprietary Target, the licenses granted to Micromet under Section 11 will
be extended to each such country, and (b) with respect to any Collaboration
Product binding to a Proprietary Target, the licenses granted to Micromet under
Section 11 will be extended to each such country that is in Europe; provided,
however, that Micromet’s and MedImmune’s obligations under this Agreement with
respect to such licenses and any Patents and Know-How covered thereunder will
also remain in full force and effect; and provided, further, that in each case
such licenses to Micromet will be subject to any rights retained by MedImmune’s
sublicensees in the Territory pursuant to Section 18.8.
          18.3.3 In the event that the rights and licenses granted to Micromet
under this Agreement are terminated under this Agreement, then the rights and
licenses granted to MedImmune under this Agreement will remain in full force and
effect under this Agreement, and Micromet’s and MedImmune’s obligations
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

43



--------------------------------------------------------------------------------



 



with respect to such licenses and any Patents and Know-How covered thereunder
will remain in full force and effect.
     18.4 Accrued Rights. Termination of this Agreement in the entirety for any
reason or termination of the rights and licenses granted to a Party under this
Agreement will be without prejudice to any rights that will have accrued to the
benefit of a Party prior to the effective date of such termination. Such
termination will not relieve a Party from obligations that are expressly
indicated to survive the termination of this Agreement or termination of the
rights and licenses granted to a Party thereunder.
     18.5 Survival. Sections 10.1, 10.2, 10.3, 10.4, 11.1.2, 11.2.6, 12.1.1,
12.1.2, 12.1.3, 14, 15, 16.2, 18, 19, 21 and 22 (except for Section 22.2.2), and
the limitation on remedies set forth in Sections 4.5.2, 9.2.2 and 9.2.4,
together with any definitions used or exhibits referenced therein, will survive
any termination or expiration of this Agreement. In addition, the provisions set
forth in Sections 6.1, 7 and 8 will survive any termination or expiration of
this Agreement to the extent such provisions are necessary to effect the
activities described in this Section 18.
     18.6 Inventory. During a period of [***] following any termination of this
Agreement, MedImmune will be entitled, at its option, to sell any completed
inventory of Collaboration Product which remains on hand as of the date of the
termination under the licenses granted under this Agreement, so long as
MedImmune pays to Micromet the royalties applicable to said subsequent sales in
accordance with the same terms and conditions as set forth in this Agreement.
     18.7 Proprietary Target Restrictions. Upon termination of this Agreement in
its entirety for any reason or termination of MedImmune’s rights with respect to
a Collaboration Product against a Proprietary Target, Micromet agrees not to and
agrees not to assist a Third Party to research, develop, market or sell any
Collaboration Product against a Proprietary Target in any country, other than in
countries in Europe as to which Micromet has rights to a Collaboration Product
against a Proprietary Target under the provisions of this Agreement.
     18.8 Sublicenses. In the event that a Party’s licenses under this Agreement
are terminated with respect to one or more countries, and a sublicense has been
granted under this Agreement under any such licenses by such Party with respect
to Collaboration Product in any such country, then this Agreement will become an
agreement between the Party whose licenses were not terminated and any such
sublicensee with respect to Collaboration Products in any such country, subject
to such sublicensee agreeing to be bound to the terms and conditions of this
Agreement; provided, however, that this Section 18.8 will not apply with respect
to any sublicensee that is in breach of the applicable sublicense agreement or
would be in breach of this Agreement upon the conversion of the applicable
sublicense as contemplated herein; and provided, further, that MedImmune’s
obligations to supply Clinical Trial Materials and Licensed Product for
commercial sale may not be transferred by MedImmune to any sublicensee pursuant
to this Section 18.8.
19. Indemnification and Insurance
     19.1 Indemnification of Micromet. MedImmune will indemnify Micromet and its
Affiliates, and their respective directors, officers, and employees (each, a
“Micromet Indemnitee”), and defend and save each of them harmless from and
against any and all losses, damages, liabilities, costs and expenses
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

44



--------------------------------------------------------------------------------



 



(including reasonable attorneys’ fees and expenses) in connection with any and
all liability suits, investigations, claims or demands (collectively, “Losses”)
arising from or occurring as a result of any claim or lawsuit by a Third Party
against a Micromet Indemnitee, to the extent caused by or arising out of:
(a) the gross negligence or willful misconduct on the part of MedImmune, its
Affiliates or sublicensees in performing any activity contemplated by this
Agreement, or (b) the development or Commercialization of Collaboration Product
by MedImmune, its Affiliates or sublicensees (other than Collaboration Product
provided by MedImmune to Micromet or its Affiliates or their licensees); in each
case, excluding any Losses for which Micromet has an obligation to indemnify one
or more MedImmune Indemnitees pursuant to Section 19.2.
     19.2 Indemnification of MedImmune. Micromet will indemnify MedImmune, its
Affiliates, and their respective directors, officers, and employees (each, a
“MedImmune Indemnitee”), and defend and save each of them harmless from and
against any and all Losses arising from or occurring as a result of any claim or
lawsuit by a Third Party against a MedImmune Indemnitee, to the extent caused by
or arising out of: (a) the gross negligence or willful misconduct on the part of
Micromet or its Affiliates, licensees or sublicensees in performing any activity
contemplated by this Agreement, or (b) the research, development or
Commercialization of Collaboration Product (or any other product or process as
to which Micromet is licensed under this Agreement by MedImmune) by Micromet,
its Affiliates or licensees; in each case, excluding any Losses for which
MedImmune has an obligation to indemnify one or more Micromet Indemnitees
pursuant to Section 19.1.
     19.3 Notice of Claim. All indemnification claims in respect of any
MedImmune Indemnitee or Micromet Indemnitee seeking indemnity under
Sections 19.1 or 19.2 (collectively, the “Indemnitees” and each an “Indemnitee”)
will be made solely by the corresponding Party (the “Indemnified Party”). The
Indemnified Party will give the indemnifying party (the “Indemnifying Party”)
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such Indemnified Party intends to base a request
for indemnification under Section 19.1 or Section 19.2, but in no event will the
Indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). The Indemnified
Party will furnish promptly to the Indemnifying Party copies of all papers and
official documents received in respect of any Losses.
     19.4 Control of Defense. At its option, the Indemnifying Party may assume
the defense of any claim subject to indemnification as provided for in
Sections 19.1 and 19.2 (each, a “Third Party Claim”) by giving written notice to
the Indemnified Party within 30 days after the Indemnifying Party’s receipt of
an Indemnification Claim Notice. Upon assuming the defense of a Third Party
Claim, the Indemnifying Party may appoint as lead counsel in the defense of the
Third Party Claim any legal counsel selected by the Indemnifying Party. In the
event the Indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party will immediately deliver to the Indemnifying Party all
original notices and documents (including court papers) received by any
Indemnitee in connection with the Third Party Claim. Should the Indemnifying
Party assume the defense of a Third Party Claim, the Indemnifying Party will not
be liable to the Indemnified Party or any other Indemnitee for any legal
expenses subsequently incurred by such Indemnified Party or other Indemnitee in
connection with the analysis, defense or settlement of the Third Party Claim.

45



--------------------------------------------------------------------------------



 



     19.5 Right to Participate in Defense. Without limiting Section 19.4, any
Indemnitee will be entitled to participate in, but not control, the defense of
such Third Party Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment will be at the Indemnitee’s own expense
unless (i) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, or (ii) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 19.4 (in which
case the Indemnified Party will control the defense).
     19.6 Settlement. With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnitee’s becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any manner other than by the
payment of money damages, and as to which the Indemnifying Party will have
acknowledged in writing the obligation to indemnify the Indemnitee hereunder,
the Indemnifying Party will have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the Indemnifying Party, in its sole discretion, will deem appropriate,
and will transfer to the Indemnified Party all amounts which said Indemnified
Party will be liable to pay prior to the entry of judgment. With respect to all
other Losses in connection with Third Party Claims, where the Indemnifying Party
has assumed the defense of the Third Party Claim in accordance with
Section 19.4, the Indemnifying Party will have authority to consent to the entry
of any judgment, enter into any settlement or otherwise dispose of such Loss
provided it obtains the prior written consent of the Indemnified Party (which
consent will be at the Indemnified Party’s sole and absolute discretion). The
Indemnifying Party will not be liable for any settlement or other disposition of
a Loss by an Indemnitee that is reached without the written consent of the
Indemnifying Party. Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, no Indemnitee will admit any
liability with respect to, or settle, compromise or discharge, any Third Party
Claim without the prior written consent of the Indemnifying Party.
     19.7 Cooperation. Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party will, and will
cause each other Indemnitee to, cooperate in the defense or prosecution thereof
and will furnish such records, information and testimony, provide such witnesses
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection with such Third Party Claim. Such
cooperation will include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnitees and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party will reimburse the
Indemnified Party for all its reasonable and documented out-of-pocket expenses
in connection with such cooperation.
     19.8 Insurance. During the Term, each Party will have and maintain such
types and amounts of liability insurance as is normal and customary in the
industry generally for parties similarly situated, and will upon request provide
the other Party with a copy of its certificate of insurance in that regard,
along with any amendments and revisions thereto.
20. Representations and Warranties
     20.1 Mutual Representations and Warranties. Each Party hereby represents
and warrants to the other Party that, as of the Effective Date:

46



--------------------------------------------------------------------------------



 



          20.1.1 Such Party (a) has the power and authority to enter into this
Agreement and perform its obligations hereunder, and (b) has taken all necessary
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;
          20.1.2 This Agreement has been duly executed and delivered on behalf
of such Party and constitutes a legal, valid and binding obligation of such
Party and is enforceable against it in accordance with its terms subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity;
          20.1.3 The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable law or any provision of the articles of
incorporation, bylaws or any similar instrument of such Party in any material
way, and (b) do not conflict with, violate, or breach or constitute a default or
require any consent under, any contractual obligation or court or administrative
order by which such Party is bound.
     20.2 Additional Representations and Warranties of Micromet. Micromet hereby
represents and warrants to MedImmune that:
               (a) Micromet is a corporation duly organized, validly existing
and in good standing under the laws of Germany, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement;
               (b) Micromet owns all right, title and interest in and to the
Patents of Exhibit A-1;
               (c) The Patents of Exhibit A-2 are licensed to Micromet under one
or more Technology Acquisition Agreements of Exhibit D and that the Patents of
Exhibit A-2 have been sublicensed to MedImmune in the Territory under this
Agreement;
               (d) Micromet has not previously granted and, prior to expiration
or termination of this Agreement, will not grant any rights in the Licensed
Technology that conflict with the rights and licenses granted to MedImmune
herein;
               (e) prior to the Effective Date, it has disclosed to MedImmune
all such information that, to Micromet’s knowledge, is material to the
activities contemplated hereunder and that, to Micromet’s knowledge, such
information and data is correct in all material respects;
               (f) as of the Effective Date, it has neither received from nor
delivered any written claim to a Third Party (nor has a Third Party to the
knowledge of Micromet’s officers threatened such a claim) asserting the
invalidity, unenforceability or misuse of any Patent included in Licensed
Technology;
               (g) to the knowledge of Micromet’s officers as of the Effective
Date, other than Patents licensed to MedImmune under this Agreement, no Patent
owned or controlled by a Third Party would be infringed by manufacture, use or
sale of a BiTE Product in the Territory; and
               (h) as of the Effective Date, (i) all the Technology Acquisition
Agreements as to which Micromet is a party with respect to Know-How and Patents
that relate to BiTE Product or

47



--------------------------------------------------------------------------------



 



manufacture or use thereof are listed in Exhibit D, (ii) such Technology
Acquisition Agreements are in full force and effect and that valid and effective
sublicenses thereunder have been granted to MedImmune pursuant to this
Agreement, (iii) to the knowledge of Micromet, no Party to any such Technology
Acquisition Agreement is in breach thereof, and (iv) to the knowledge of
Micromet, no Party to any such Technology Acquisition Agreement has notified any
other party thereto of any breach thereof.
     20.3 Schedule of Exceptions. Promptly after a Target is designated a
Collaboration Target pursuant to this Agreement, Micromet will deliver to
MedImmune written notice that Micromet continues to grant the warranties set
forth in Section 20.2 above with respect to such Collaboration Target and
Collaboration Products binding thereto; provided, however, that if Micromet
cannot, in good faith, make one or more of such warranties with respect to such
Collaboration Target and Collaboration Products binding thereto, Micromet may
include in such written notice a schedule of exceptions describing which such
warranties are no longer valid and the reasons therefor.
     20.4 Additional Representations and Warranties of MedImmune. MedImmune
hereby represents and warrants to Micromet that MedImmune is a corporation duly
organized, validly existing and in good standing under the laws of Delaware, and
has full corporate power and authority and the legal right to own and operate
its property and assets and to carry on its business as it is now being
conducted and as it is contemplated to be conducted by this Agreement. Promptly
after a Proprietary Target is designated a Collaboration Target, MedImmune will
warrant to Micromet at such time that (a) MedImmune owns or is the exclusive
licensee of the Patents or patent applications responsible for the proprietary
status of such Target, and (b) to the best knowledge of MedImmune’s officers,
the performance of Micromet’s rights and obligations under this Agreement with
respect to the development of Collaboration Products binding to such Proprietary
Target does not infringe any Patents of a Third Party other than those licensed
to MedImmune, provided, however, if MedImmune cannot in good faith make the
warranty (b) of this Section 20.4, MedImmune shall designate such exceptions to
Micromet in writing.
21. Disclaimer; Limitation of Liability
     21.1 Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
THIS AGREEMENT, MEDIMMUNE AND MICROMET MAKE NO REPRESENTATIONS AND GRANT NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND MEDIMMUNE AND MICROMET EACH SPECIFICALLY DISCLAIM ANY
OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
     21.2 Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
LOST PROFITS, LOSS OF DATA, OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY
AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS
AGREEMENT. THE FOREGOING LIMITATIONS WILL NOT APPLY TO AN AWARD OF ENHANCED
DAMAGES AVAILABLE UNDER THE PATENT LAWS FOR WILLFUL PATENT

48



--------------------------------------------------------------------------------



 



INFRINGEMENT AND WILL NOT LIMIT EITHER PARTY’S LIABILITY AND OBLIGATIONS TO THE
OTHER PARTY UNDER SECTIONS 15 AND 19.
22. Miscellaneous
     22.1 Force Majeure. Neither Party will be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from events beyond the reasonable
control of the non-performing Party, including fires, floods, embargoes,
shortages, epidemics, quarantines, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority. The non-performing Party will notify the other Party of
such force majeure within 10 days after such occurrence by giving written notice
to the other Party stating the nature of the event, its anticipated duration,
and any action being taken to avoid or minimize its effect. The suspension of
performance will be of no greater scope and no longer duration than is necessary
and the non-performing Party will use commercially reasonable efforts to remedy
its inability to perform; provided, however, that in the event the suspension of
performance continues for [***] after the date of the occurrence, the Party not
affected by such force majeure may terminate this Agreement immediately upon
written notice to the other Party.
     22.2 Assignment.
          22.2.1 Neither Party will sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties under this Agreement
without the prior written consent of the other Party, which consent will not be
withheld or delayed unreasonably; provided, however, that either Party may
assign or transfer this Agreement or any of its rights or obligations under this
Agreement without the consent of the other Party (a) to any Affiliate of such
Party, or (b) to any Third Party with which it merges or consolidates, or to
which it transfers all or substantially all of its assets to which this
Agreement relates. The assigning Party (unless it is not the surviving entity)
will remain jointly and severally liable with the relevant Affiliate or Third
Party assignee under this Agreement, and the relevant Affiliate assignee, Third
Party assignee or surviving entity will assume in writing all of the assigning
Party’s obligations under this Agreement. Any purported assignment or transfer
in violation of this section will be void ab initio and of no force or effect.
          22.2.2 Neither Party will assign or otherwise transfer ownership (in
whole or in part), in the case of Micromet, in and to Licensed Technology and,
in the case of MedImmune, in and to MedImmune Collaboration Technology and/or
MedImmune Independent Technology (as to MedImmune, in each case only with
respect to (i) Approved Collaboration Products against a Non-Exclusive Target in
Europe, (ii) Approved Collaboration Product against a Proprietary Target in
Europe to the extent that Micromet has co-promotion rights thereto under this
Agreement, and (iii) any Commercial Process for producing the foregoing in
Europe) without the prior written consent of the other Party; provided, however,
that a Party may assign such interest in whole without such consent (a) to an
Affiliate of such Party, (b) in connection with the transfer or sale of all or
substantially all of its business, or (c) to any Third Party with which it
merges or consolidates; and provided, further, that such assignment is in
connection with a permitted assignment of this Agreement and to the same
assignee as to which this Agreement is assigned, that such
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

49



--------------------------------------------------------------------------------



 



assignment is subject to this Agreement, and that the assignee assumes in
writing the assigning Party’s obligations under this Agreement.
     22.3 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement, and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and reasonably acceptable to the Parties.
     22.4 Governing Law; Dispute Resolution.
          22.4.1 This Agreement, and any claim, dispute, or controversy of
whatever nature arising out of or relating to this Agreement will be governed by
and construed in accordance with the laws of the State of New York, U.S.A.,
without giving effect to any principles of choice of law that would require the
application of the laws of a different state or country.
          22.4.2 The Parties will try to settle their differences amicably
between themselves. If any claim, dispute, or controversy of whatever nature
arising out of or relating to this Agreement, including the performance or
alleged non-performance of a Party of its obligations under this Agreement
arises between the Parties (each a “Dispute”), a Party may notify the other
Party in writing of such Dispute. If the Parties are unable to resolve the
Dispute within [***] of receipt of the written notice by the other Party, such
dispute will be referred to the Chief Executive Officers of each of the Parties
who will use their good faith efforts to resolve the Dispute within [***] after
such referral.
          22.4.3 If a Dispute is not resolved as provided in the preceding
Section 22.4.2, whether before or after termination of this Agreement, the
Parties hereby agree to resolve such Dispute by final and binding arbitration
administered under the rules of arbitration of JAMS by one arbitrator appointed
in accordance with the said Rules, provided that upon request of either Party,
three arbitrators will be appointed. If the Parties are unable to mutually
select such panel, the panel will be selected in accordance with the procedures
of JAMS. The decision and award rendered by the panel will be final and binding.
In any such arbitration, the arbitrators will not have the right to modify the
terms and conditions of this Agreement. As a result, the rights and obligations
of the Parties will be determined in accordance with the terms and conditions of
this Agreement and any award will be only in accordance with the terms and
conditions of this Agreement. The Parties will exert best efforts to have the
decision and award rendered within [***] after the first to occur of (i) notice
of breach of this Agreement, which breach is a subject of the arbitration, and
(ii) a notice invoking this arbitration provision. Judgment upon the award may
be entered in any court having jurisdiction thereof. Any arbitration pursuant to
this section will be held in Washington, D.C. or such other place as may be
mutually agreed upon in writing by the Parties. With respect to any disputes
arising in connection with an alleged breach of a Party’s rights and obligations
with respect to confidential Know-How or Confidential Information received from
the other Party, the arbitrator will apply
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

50



--------------------------------------------------------------------------------



 



the discovery provisions of the Federal Rules of Civil Procedure. This means
that depositions may be taken and full discovery may be obtained in any
arbitration commenced under this Section 22.4 with respect to such disputes.
          22.4.4 Notwithstanding the provisions of this Section 22.4, either
Party will have the right to seek temporary or permanent injunctive relief in
any court of competent jurisdiction as may be available to such Party under the
laws and rules applicable in such jurisdiction. Further, the provisions of this
Section 22.4 will not apply with respect to any claim of a Party that the other
Party is infringing any of its patents.
     22.5 Notices. All notices or other communications that are required or
permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided in this Agreement), or sent by internationally-recognized overnight
courier addressed as follows:
     If to MedImmune, to:
Before January 1, 2004
MedImmune, Inc.
35 W. Watkins Mill Road
Gaithersburg, MD 20878
USA
Attention: Legal Department
Facsimile: (301) 527-4214
After January 1, 2004
MedImmune, Inc.
One MedImmune Way
Gaithersburg, MD 20878
USA
Attention: Legal Department
Facsimile: (301) 527-4214
     If to Micromet, to:
Micromet AG
Staffelseestrasse 2
81477 Munich
Germany
Attention: Chief Business Officer
Facsimile: ++49 89 895 277 205
with a copy to:
Cooley Godward LLP
One Freedom Square

51



--------------------------------------------------------------------------------



 



Reston Town Center
11951 Freedom Drive
Reston, Virginia 20190-5656
Attention: Matthias Alder
Facsimile: (703) 456-8100
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance with this Agreement. Any
such communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a business day, and (ii) on the
second business day after dispatch, if sent by internationally-recognized
overnight courier. It is understood and agreed that this Section 22.5 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their duties, in due course, under the terms of this
Agreement.
     22.6 Entire Agreement; Modifications. This Agreement (including any
Exhibits, Schedules, or other attachments hereto, each of which is hereby
incorporated by reference herein) sets forth and constitutes the entire
agreement and understanding between the Parties with respect to the subject
matter of this Agreement and all prior agreements, understanding, promises and
representations, whether written or oral, with respect thereto are superseded by
this Agreement, including the Confidentiality Agreement between the Parties
dated December 11, 2002; provided, however, that no agreement between the
Parties executed contemporaneously with this Agreement will be so superseded by
this Agreement. Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth in this Agreement. No amendment or modification of this Agreement will be
binding upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.
     22.7 Relationship of the Parties. It is expressly agreed that the
relationship between the Parties is and will be that of independent contractors,
and that the relationship between the Parties will not constitute a partnership,
joint venture or agency. Neither Party will have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which will be binding on the other, without the prior written consent of the
other to do so. All persons employed by a Party will be employees of such Party
and not of the other Party and all costs and obligations incurred by reason of
any such employment will be for the account and expense of such Party.
     22.8 Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit of such term or condition, but
no such waiver will be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. The waiver
by either Party of any right under this Agreement or of claims based on the
failure to perform or a breach by the other Party will not be deemed a waiver of
any other right under this Agreement or of any other breach or failure by said
other Party whether of a similar nature or otherwise.
     22.9 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
     22.10 No Benefit to Third Parties. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.

52



--------------------------------------------------------------------------------



 



     22.11 Further Assurance. Each Party will duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.
     22.12 English Language. This Agreement has been written and executed in the
English language. Any translation into any other language will not be an
official version hereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version will
control.
     22.13 Construction. Except where the context otherwise requires, wherever
used, the singular will include the plural, the plural the singular, the use of
any gender will be applicable to all genders, and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. References to “Section”
or “Sections” are references to the numbered sections of this Agreement, unless
expressly stated otherwise.
[Remainder of this page is left blank intentionally]

53



--------------------------------------------------------------------------------



 



In Witness Whereof, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

     
Micromet AG
  MedImmune, Inc.


By: /s/ Christian Itin
  By: /s/ David M. Mott
 
 
 
Name: Christian Itin
  Name: David M. Mott
Title: Chief Business Officer
  Title: CEO
 
   
By: /s/ G.K. Mirow
   
 
   
Name: G.K. Mirow
   
Title: Chief Financial Officer
   

[Signature Page to the BiTE Research Collaboration Agreement]

54



--------------------------------------------------------------------------------



 



Exhibit A-1
Issued Patents and Published Patent Applications of Micromet
(as of the Effective Date)

                      Patent / Application     Country   Title of Application  
Number   Comment/Status
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



                      Patent / Application     Country   Title of Application  
Number   Comment/Status
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------



 



Exhibit A-2
Issued Patents and Published Patent Applications
licensed by Micromet
(as of the Effective Date)

                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------



 



                                                  Date of Application  
Application           Application   Patent   Patent Number   Filing Date  
Country   Title of Application   Status   Number   Grant
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------



 



                                                  Date of Application  
Application           Application   Patent   Patent Number   Filing Date  
Country   Title of Application   Status   Number   Grant
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       

Licensed by Micromet from [***]
As per [***]
I. Patents and Patent Applications based on Swiss Patent Application No[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4



--------------------------------------------------------------------------------



 



                      Country   Appln.-No.   Patent-No.   Expiry Date   Status  
Type
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]

II. Patents and Patent Applications based on Swiss Patent Application [***]

                      Country   Appln.-No.   Patent-No.   Expiry Date   Status  
Type
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.   ***   Certain information on this page has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



                      Country   Appln.-No.   Patent-No.   Expiry Date   Status  
Type
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   

Patents and patent applications licensed to Micromet by [***]include, in
addition to those rights indicated above, the patents and patent applications
based on Swiss Patent Application No.[***] and any and all patents that may
issue from said patent applications, including any and all divisions,
continuations, continuations-in-part, extensions in any form whatsoever,
substitutions, renewals, registrations, revalidations, reissues or additions of
or to any of the aforesaid patents and patent applications.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6



--------------------------------------------------------------------------------



 



Exhibit B
Net Profits
“Net Profits” means Net Sales and damages awarded to MedImmune for [***] [***]
for the applicable countries of Europe, less: (a) [***], (b) [***], (c) [***],
(d) [***], (e) [***], and (f) [***], (g) [***] all as further defined below, and
(h) [***] in Europe, including [***]; (i) a charge for [***] and [***] at [***];
(j) all [***] including the [***], [***] and [***] in excess of [***] or [***]
[***], if any; and (k) all [***] of [***] or [***] with respect to Collaboration
Product in Europe and [***] paid by [***] resulting therefrom.
“[***]” means, with respect to a particular unit of the Collaboration Product,
(a) the [***] (if [***]), or (b) the [***] to a Third Party [***], and any costs
of [***], [***], [***] and [***] of product (if necessary), [***], and [***] by
[***] (to the extent not included in such purchase price).
“[***]” means the costs and expenses specifically identifiable to the [***],
consisting of [***], [***] about sales to [***] and other [***], [***], [***],
[***], [***] and [***] and other such activities, but in any case, not including
any costs or expenses which are [***] by any Third Party.
“[***]” means, with respect to the Collaboration Product before and after
launch, the direct costs and expenses of [***], [***], [***], [***], [***],
[***], relationships with opinion leaders and [***], [***] of a Collaboration
Product), [***], [***] required to maintain or expand [***] of the Collaboration
Product and other similar activities related to such product, obtaining [***],
and [***] (to the extent not included in the [***]); all of which costs will be
calculated based on both [***] (e.g., [***], [***], [***] and [***], [***] and
[***] and [***] to the marketing of Collaboration Product in Europe, etc.) and
costs of outside services and expenses (e.g., [***], [***], [***], etc.) in each
case consistent with MedImmune’s normal accounting practice applied consistently
across all MedImmune’s products.
“[***]” means, with respect to a Collaboration Product, [***] incurred by [***]
for the [***], [***] and [***] such [***] and specifically identifiable to the
[***] for such product, including cost of [***], [***], [***], [***], [***],
training, and [***], overhead for the [***] and allocated to the [***] in Europe
and [***] and [***] allocated to the [***] for [***] in Europe in each case
consistent with MedImmune’s normal accounting practice applied consistently
across all MedImmune’s products.
“[***]” means, with respect to the Product, costs equal to [***]% of the sum of
the [***], [***] and [***] related to the Product.
“[***]” means the cost and expense for [***] of Collaboration Product in any
county of Europe required or requested by [***] thereover or as a result of a
[***], including but not limited to, expenses incurred for [***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



“[***]” means payments due as a result of the [***] of Collaboration Products.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------



 



Exhibit C
List of Proprietary Targets
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



Exhibit D
List of Technology Acquisition Agreements
• [***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



Exhibit E
[***] Patent

                      Country   Appln.-No.   Patent-No.   Expiry Date   Status  
Type
[***]
  [***]   [***]   [***]   [***]    

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



Exhibit F
List of Excluded Targets
• [***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1